Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

November 19, 2012

among

NATIONAL INTERSTATE CORPORATION,

THE LENDERS PARTY HERETO,

FIFTH THIRD BANK,

as Administrative Agent, Letter of Credit Issuer,

Lead Arranger and Sole Book Runner

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1         DEFINITIONS

     1   

Section 1.01.

    

Defined Terms

     1   

Section 1.02.

    

Classification of Loans and Borrowings

    

17

  

Section 1.03.

    

Terms Generally

    

17

  

Section 1.04.

    

Accounting Terms; Changes in GAAP

    

18

  

ARTICLE 2         THE CREDITS

    

19

  

Section 2.01.

    

Commitments

    

19

  

Section 2.02.

    

Revolving Loans

    

19

  

Section 2.03.

    

Requests to Borrow Revolving Loans

    

19

  

Section 2.04.

    

Letters of Credit

    

20

  

Section 2.05.

    

Optional Increase in Commitments

    

24

  

Section 2.06.

    

Funding of Revolving Loans

    

25

  

Section 2.07.

    

Interest Elections

    

26

  

Section 2.08.

    

Termination or Reduction of Commitments

    

27

  

Section 2.09.

    

Payment at Maturity; Evidence of Debt

    

28

  

Section 2.10.

    

Optional and Mandatory Prepayments

    

28

  

Section 2.11.

    

[Reserved]

    

29

  

Section 2.12.

    

Fees

    

29

  

Section 2.13.

    

Interest

    

30

  

Section 2.14.

    

Alternate Rate of Interest

    

31

  

Section 2.15.

    

Increased Costs

    

32

  

Section 2.16.

    

Break Funding Payments

    

33

  

Section 2.17.

    

Taxes

    

33

  

Section 2.18.

    

Payments Generally; Pro Rata Treatment; Sharing of Set-Offs

    

35

  

Section 2.19.

    

Lender’s Obligation to Mitigate; Replacement of Lenders

    

36

  

ARTICLE 3         REPRESENTATIONS AND WARRANTIES

    

37

  

Section 3.01.

    

Organization; Powers

    

37

  

Section 3.02.

    

Authorization; Enforceability

    

37

  

Section 3.03.

    

Governmental Approvals; No Conflicts

    

37

  

Section 3.04.

    

Financial Statements; No Material Adverse Change

     38   

 

- i -



--------------------------------------------------------------------------------

Section 3.05.

    

Insurance Licenses

     39   

Section 3.06.

    

Borrower’s Subsidiaries; Investments

     39   

Section 3.07.

    

Litigation

     39   

Section 3.08.

    

Compliance with Laws and Agreements.

     40   

Section 3.09.

    

Investment Company Status

     40   

Section 3.10.

    

Taxes

     40   

Section 3.11.

    

Material Agreements and Liens

     40   

Section 3.12.

    

Environmental Matters

     40   

Section 3.13.

    

Capitalization

     41   

Section 3.14.

    

No Reliance

     41   

Section 3.15.

    

ERISA

     41   

Section 3.16.

    

Regulation U

     41   

Section 3.17.

    

Disclosure

     42   

Section 3.18.

    

Solvency

     42   

Section 3.19.

    

Anti-Terrorism Requirements

     42   

ARTICLE 4         CONDITIONS

     43   

Section 4.01.

    

Effective Date

     43   

Section 4.02.

    

Conditions to Initial Utilization and Each Subsequent Utilization

     45   

ARTICLE 5         AFFIRMATIVE COVENANTS

     45   

Section 5.01.

    

Financial Statements and Other Information

     45   

Section 5.02.

    

Notice of Material Events

     46   

Section 5.03.

    

Material Insurance Subsidiary Reporting

     47   

Section 5.04.

    

Existence; Conduct of Business

     48   

Section 5.05.

    

Payment of Obligations

     48   

Section 5.06.

    

[Reserved]

     48   

Section 5.07.

    

Insurance

     48   

Section 5.08.

    

NAIC Ratio

     49   

Section 5.09.

    

Proper Records; Rights to Inspect and Appraise

     49   

Section 5.10.

    

Compliance with Laws

     49   

Section 5.11.

    

Use of Proceeds and Letters of Credit

     49   

ARTICLE 6         NEGATIVE COVENANTS

     50   

Section 6.01.

    

Debt

     50   

 

- ii -



--------------------------------------------------------------------------------

Section 6.02.

    

Liens

     50   

Section 6.03.

    

Fundamental Changes

     52   

Section 6.04.

    

Investments, Loans, Advances, Guarantees

     53   

Section 6.05.

    

Asset Sales

     53   

Section 6.06.

    

[Reserved]

     53   

Section 6.07.

    

Sale and Leaseback Transactions

     53   

Section 6.08.

    

Restricted Payments

     54   

Section 6.09.

    

Transactions with Affiliates

     54   

Section 6.10.

    

Restrictive Agreements

     54   

Section 6.11.

    

Ratio of Debt to Capital

     54   

Section 6.12.

    

[Reserved]

     55   

Section 6.13.

    

Consolidated Net Worth

     55   

Section 6.14.

    

Amendment of Material Documents

     55   

Section 6.15.

    

Lines of Business

     55   

ARTICLE 7         EVENTS OF DEFAULT

     55   

ARTICLE 8         THE ADMINISTRATIVE AGENT

     58   

Section 8.01.

    

Appointment and Authorization

     58   

Section 8.02.

    

Rights and Powers as a Lender

     58   

Section 8.03.

    

Limited Duties and Responsibilities

     58   

Section 8.04.

    

Authority to Rely on Certain Writings, Statements and Advice

     59   

Section 8.05.

    

Sub-Agents and Related Parties

     59   

Section 8.06.

    

Resignation; Successor Agent

     59   

Section 8.07.

    

Credit Decisions by Lenders

     60   

Section 8.08.

    

Agent’s Fees

     60   

Section 8.09.

    

Syndication Agent, Documentation Agent, Arranger, Etc.

     60   

Section 8.10

    

No Reliance on Administrative Agent’s Customer Identification Program

     60   

ARTICLE 9         MISCELLANEOUS

     61   

Section 9.01.

    

Notices

     61   

Section 9.02.

    

Waivers; Amendments

     61   

Section 9.03.

    

Expenses; Indemnity; Damage Waiver

     63   

Section 9.04.

    

Successors and Assigns

     64   

Section 9.05.

    

USA Patriot Act

     67   

 

- iii -



--------------------------------------------------------------------------------

Section 9.06.

    

Survival

     67   

Section 9.07.

    

Counterparts; Integration; Effectiveness

     67   

Section 9.08.

    

Severability

     68   

Section 9.09.

    

Right of Setoff

     68   

Section 9.10.

    

Governing Law; Jurisdiction; Consent to Service of Process

     68   

Section 9.11.

    

Waiver of Jury Trial

     69   

Section 9.12.

    

Headings

     69   

Section 9.13.

    

Confidentiality

     69   

Section 9.14.

    

Interest Rate Limitation

     70   

 

- iv -



--------------------------------------------------------------------------------

This CREDIT AGREEMENT is made and entered into as of November 19, 2012 among
NATIONAL INTERSTATE CORPORATION, the LENDERS party hereto, FIFTH THIRD BANK, as
Administrative Agent, Letter of Credit Issuer, Lead Arranger and Sole Book
Runner, and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent.

Recitals:

A.      The Borrower desires to borrow funds under this Agreement for general
corporate purposes.

B.      The Lenders are willing to make loans under the terms and conditions set
forth in this Agreement.

Agreements:

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Adjusted Consolidated Debt” means, as of any date, Consolidated Debt (of the
type described in any or all of clauses (a), (b), (c), (f) and (g) of the
definition of “Debt”, but, as to clause (i), only to the extent that it is an
unpaid obligation in respect of a letter of credit or letter of guaranty that is
then due and payable and not contingent) on such date.

“Adjusted LIBOR Rate” means, with respect to any Eurodollar Borrowing or
Eurodollar Loan, for any Interest Period, an interest rate per annum equal to
(a) the LIBOR Rate, divided by (b) one minus the Reserve Percentage.

“Administrative Agent” means Fifth Third Bank, in its capacity as administrative
agent under the Loan Documents, and its successors in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.

“Alternate Base Rate” means for any day the greatest of (a) the Prime Rate, with
any change in the Alternate Base Rate resulting from a change in said Prime Rate
to be effective as of

 

- 1 -



--------------------------------------------------------------------------------

the date of the relevant change in said Prime Rate (it being acknowledged that
such rate may not be the Administrative Agent’s best or lowest rate), (b) the
sum of (i) the Federal Funds Effective Rate, plus (ii) 1/2 of 1% (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed), and (c) the sum of (i) the Adjusted LIBOR Rate that
would be applicable to a Eurodollar Loan with a 1 month Interest Period advanced
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus (ii) 1.00%.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).

“Applicable Insurance Code” means, as to any Insurance Subsidiary or Hudson, the
insurance code or other statutes of any state or country where such Insurance
Subsidiary or Hudson is domiciled or doing insurance business and any successor
statute of similar import, together with the regulations thereunder, as amended
or otherwise modified and in effect from time to time. References to sections of
the Applicable Insurance Code shall be construed to also refer to successor
sections.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Subsidiary or Hudson, the insurance department or similar
administrative authority or agency located in the state (or country in the case
of Hudson) in which such Insurance Subsidiary or Hudson is domiciled.

“Applicable Rate” means for any day:

(a)       with respect to any Revolving Loan that is a Eurodollar Loan, the
applicable rate per annum set forth in the Pricing Schedule in the column
entitled “Eurodollar Margin” and in the row corresponding to the “Pricing Level”
that applies for such day;

(b)       with respect to any Revolving Loan that is a Base Rate Borrowing, the
applicable rate per annum set forth in the Pricing Schedule in the column
entitled “Base Rate Margin” and in the row corresponding to the “Pricing Level”
that applies for such day; and

(c)       with respect to the commitment fees payable hereunder, the applicable
rate per annum set forth in the Pricing Schedule in the column entitled
“Commitment Fee Rate” and in the row corresponding to the “Pricing Level” that
applies for such day.

In each case, the “Applicable Rate” will be based on the Best FSR as of the
relevant determination date; provided that at any time when an Event of Default
has occurred and is continuing, such Applicable Rates will equal the highest
applicable rate set forth in the Pricing Schedule plus two percent (2%) per
annum.

 

- 2 -



--------------------------------------------------------------------------------

On the Effective Date and until adjusted pursuant to the provisions of this
definition and the Pricing Schedule, the Applicable Rate will be determined by
reference to Pricing Level II.

“Arranger” means Fifth Third Bank, in its capacity as lead arranger and sole
book runner of the credit facility provided under this Agreement.

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assumed Reinsurance” means reinsurance assumed by any Insurance Subsidiary or
Hudson from another Person (other than from another Insurance Subsidiary or
Hudson).

“Authorized Representative” means each of the president of the Borrower and any
Financial Officer; provided that after the Effective Date the Borrower may, by
written notice to the Administrative Agent making specific reference to this
defined term and executed by the Borrower’s chief executive officer, chief
operating officer or chief financial officer, add persons to or remove persons
from the foregoing list of Authorized Representatives.

“Base Rate”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“Best” means A.M. Best & Co. and its successors and assigns or, if it shall be
dissolved or shall no longer assign ratings to insurance companies, then any
other nationally recognized insurance statistical rating agency designated by
the Administrative Agent.

“Best FSR” means the Financial Strength Ratings assigned to the Borrower’s
Material Insurance Subsidiaries by Best.

“Blocked Person” has the meaning specified in Section 3.19.

“Board of Directors” means, the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors.

“Borrower” means National Interstate Corporation, an Ohio corporation, and its
successors.

“Borrowing” means Loans of the same Interest Type made, converted or continued
on the same day and, in the case of Eurodollar Loans, as to which the same
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

- 3 -



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Cleveland, Ohio are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” occurs if:

(a)       any “person” (within the meaning of the Securities Exchange Act of
1934, as amended, and the rules of the SEC thereunder as in effect on the date
hereof), other than American Financial Group, Inc., is or becomes the
“beneficial owner”, directly or indirectly, of Equity Interests representing
more than 50% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in the
Borrower;

(b)       a majority of the seats (other than vacant seats) of the Board of
Directors are occupied by Persons who are neither (i) nominated by the then
current Board of Directors nor (ii) appointed by the then current Board of
Directors;

(c)       the adoption of a plan relating to the liquidation or dissolution of
the Borrower; or

(d)       the merger or consolidation of the Borrower with or into another
Person or the merger of another Person with or into the Borrower, or the sale of
all or substantially all the assets of the Borrower (determined on a
Consolidated basis) with another Person, other than (but without limiting the
provisions of Section 6.03) a merger or consolidation transaction in which
holders of Equity Interests representing 100% of the ordinary voting power
represented by the Equity Interests in the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the ordinary voting power represented by the Equity
Interests in the surviving Person in such merger or consolidation transaction
issued and outstanding immediately after such transaction and in substantially
the same proportion as before the transaction.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender if later, the date on which such Lender becomes a Lender),
of any of the following (a) the adoption or taking effect of any law, rule or
regulation, (b) any change in any law, treaty, rule or regulation or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority after such date, (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority, or

 

- 4 -



--------------------------------------------------------------------------------

(d) compliance by any Lender or the Letter of Credit Issuer (or, for purposes of
Section 2.15(b), by any lending office of such Lender or the Letter of Credit
Issuer or by such Lender’s or Letter of Credit Issuer’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after such date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 2.05 or
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment pursuant to which such Lender shall have
assumed its initial Commitment, as applicable. The initial aggregate amount of
the Commitments is $100,000,000.

“Consolidated” means the Borrower and its Subsidiaries, taken as a whole in
accordance with GAAP.

“Consolidated Net Worth” means, as at any date of determination, the amount
reported by the Borrower, determined in accordance with GAAP on a Consolidated
basis, as “Total Shareholders’ Equity” on its Form 10-K or Form 10-Q, but
excluding (a) all amounts in respect of unrealized gains or losses recorded
pursuant to FAS 115, and (b) any mandatorily redeemable capital stock (or
redeemable shares of other beneficial interest) in each case as determined in
accordance with GAAP.

“Control” means possession, directly or indirectly, of the power (a) to vote 20%
or more of any class of voting securities of a Person or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Debt” of any Person means, as of any date of determination, without
duplication:

(a)       all obligations of such Person for borrowed money, advances of any
kind, and all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments;

(b)       all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

 

- 5 -



--------------------------------------------------------------------------------

(c)      all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business and any earn-out or balance sheet guarantee
payments related to acquisitions);

(d)      all Debt of others secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed;

(e)      all Guarantees by such Person of Debt of others;

(f)      all Capital Lease Obligations of such Person;

(g)      all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business);

(h)      all capital stock of such Person which is required to be redeemed or is
redeemable at the option of the holder if certain events or conditions occur or
exist or otherwise; and

(i)      all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor pursuant to law or judicial holding as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent that contractual provisions binding on the holder of such
Debt provide that such Person is not liable therefor; provided that Debt shall
not include (i) obligations with respect to insurance policies, annuities,
guaranteed investment contracts and similar products underwritten by, or
reinsurance entered into by an Insurance Subsidiary or Hudson in the ordinary
course of its business, or (ii) obligations in the ordinary course of business
of such Person to purchase securities that arise out of or in connection with
the sale of the same or substantially similar securities or to return collateral
consisting of securities arising out of or in connection with the loan of the
same or substantially similar securities.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dollars” or “$” refers to lawful money of the United States.

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

 

- 6 -



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any Equity Rights
in such Person.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 4 14(b) or (c) of the Internal Revenue Code
or, solely for purposes of Section 302 of ERISA and Section 412 of the Internal
Revenue Code, is treated as a single employer under Section 414 of the Internal
Revenue Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 4 12(d) of the Internal Revenue
Code or Section 3 03(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.

 

- 7 -



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Taxes” means, with respect to any Lender Party or other recipient of a
payment made by or on account of any obligation of the Borrower hereunder:

(a)       income or franchise taxes imposed on (or measured by) its net income,
receipts, capital or net worth by the United States (or any jurisdiction within
the United States, except to the extent that such jurisdiction within the United
States imposes such taxes solely in connection with such Lender Party’s
enforcement of its rights or exercise of its remedies under the Loan Documents),
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located (collectively, “Income Taxes”);

(b)       any branch profits taxes imposed by the United States or any similar
tax imposed by any other jurisdiction described in clause (a) above; and

(c)       in the case of a Foreign Lender, any withholding tax that (i) is in
effect and would apply to amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office or (ii) is attributable to such Foreign Lender’s failure to
comply with Section 2.17(e).

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an assignment made to such Foreign Lender at the Borrower’s request
pursuant to Section 2.19(b), (B) it is imposed on amounts payable to a Foreign
Lender by reason of any other assignment and does not exceed the amount for
which the assignor would have been indemnified pursuant to Section 2.17(a) or
(C) in the case of designation of a new lending office, it does not exceed the
amount for which such Foreign Lender would have been indemnified if it had not
designated a new lending office.

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Exposure” means, with respect to any Lender at any time, the sum of (i) the
aggregate outstanding principal amount of such Lender’s Revolving Loans at such
time and (ii) such Lender’s LC Exposure at such time.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Effective
Date.

 

- 8 -



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

“Financial Officer” means the chief financial officer, treasurer, chief
investment officer, or controller of the Borrower.

“Financing Transactions” means any one or more of the execution, delivery and
performance by the Borrower of the Loan Documents to which it is to be a party,
and the borrowing of Loans and the issuance of Letters of Credit hereunder and
the use of the proceeds thereof.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Quarter Increase” means, as to any Fiscal Quarter, the greater of (i) an
amount equal to 50% of the Borrower’s Consolidated net, after tax earnings
(determined in accordance with GAAP) for such Fiscal Quarter or (ii) zero
dollars ($0).

“Fiscal Year” means a fiscal year of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

“GAAP” means generally accepted accounting principles in the United States, set
forth in the “Financial Accounting Standards Board’s Accounting Standards
Codification”, as from time to time in effect.

“Governmental Authority” means the government of the United States or any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other debt-like obligations of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

- 9 -



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hudson” means Hudson Indemnity, Ltd., a Cayman Islands reinsurance company and
a Material Insurance Subsidiary.

“Income Taxes” has the meaning specified in clause (a) of the definition of
Excluded Taxes.

“Indemnified Taxes” means all Taxes except Excluded Taxes.

“Insurance Subsidiary” means a Subsidiary of the Borrower that is a regulated
insurance company and rated by Best. As of the Effective Date, National
Interstate Insurance Company, National Interstate Insurance Company of Hawaii,
Inc., Vanliner Insurance Company, and Triumphe Casualty Company constitute the
Insurance Subsidiaries.

“Interest Election” means an election by the Borrower to change or continue the
Interest Type of a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each calendar month, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, if such Interest Period is longer than three months,
each day during such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
beginning on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be deemed to be the effective date of the most recent conversion or continuation
of such Borrowing.

“Interest Type”, when used with respect to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBOR Rate or the
Alternate Base Rate.

 

- 10 -



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit or capital
contribution to, any other Person (including the purchase of Property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such Property to such Person), but excluding any such
advance, loan or extension of credit having a term not exceeding 90 days arising
in connection with the sale of inventory or supplies by such Person in the
ordinary course of business; or (c) the entering into of any Guarantee of, or
other contingent obligation with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

“LC Disbursement” means a payment made by the Letter of Credit Issuer in respect
of a drawing under a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time will be its
Percentage of the total LC Exposure at such time.

“LC Sublimit” means Ten Million Dollars ($10,000,000).

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Parties” means the Lenders, the Letter of Credit Issuer, the
Administrative Agent.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment or Section 2.05,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.04 of
this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

“Letter of Credit Issuer” means Fifth Third Bank and its successors in such
capacity as provided in Section 2.04(i).

“LIBOR Rate” means, for an Interest Period for any Eurodollar Borrowing or a
Eurodollar Loan, (a) the LIBOR Index Rate for such Interest Period, if such rate
is available, and (b) if the LIBOR Index Rate cannot be determined, the
arithmetic average of the rates of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) at which deposits in Dollars in
immediately available funds are offered to the Administrative Agent at 11:00
a.m. (London, England time) two Business Days before the beginning of such
Interest Period by three or more major banks in the interbank eurodollar market
selected by the Administrative Agent for delivery on the first day of and for a
period equal to such Interest Period and in an amount equal or comparable to the
principal amount of the Eurodollar Loan scheduled to be made by the
Administrative Agent as part of such Borrowing.

“LIBOR Index Rate” means, for an Interest Period for any Eurodollar Borrowing or
a Eurodollar Loan,, the rate per annum (rounded upwards, if necessary, to the
next higher one hundred-thousandth of a percentage point) for deposits in
Dollars for a period equal to such Interest Period, which appears on the Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) as of 11:00 a.m. (London, England time) on the day two
Business Days before the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory note issued by the
Borrower pursuant to Section 2.09(e), the Letters of Credit, any certificate
required to be delivered by the Borrower pursuant to Articles 2, 4 and 5.

“Loans” means loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, prospects, contingent
liabilities or material agreements of the Borrower and its Subsidiaries taken as
a whole, (b) the ability of the Borrower to perform any of its obligations under
any Loan Document or (c) the rights of or benefits available to any Lender Party
under, or the validity or enforceability of, any Loan Document.

 

- 12 -



--------------------------------------------------------------------------------

“Material Debt” means Debt (other than obligations in respect of the Loans and
the Letters of Credit) of any one or more of the Borrower and its Subsidiaries
owing to any one lender or lenders under the same agreement in an aggregate
principal amount exceeding $10,000,000.

“Material Insurance Subsidiary” means (a) a Material Subsidiary that is also an
Insurance Subsidiary, and (b) Hudson. As of the Effective Date, National
Interstate Insurance Company, Vanliner Insurance Company, and Hudson constitute
the Material Insurance Subsidiaries.

“Material Subsidiary” means a Subsidiary of the Borrower that holds, directly or
indirectly, more than 5% of the Consolidated assets of the Borrower and its
Subsidiaries at such time or that accounts for more than 5% of the consolidated
revenues of the Borrower and its Subsidiaries at such time, in each instance
determined in accordance with GAAP.

“Maturity Date” means the Revolving Availability Termination Date.

“Minimum Net Worth” means, for any Fiscal Quarter, the minimum Consolidated Net
Worth required to be maintained by the Borrower as of the end of such Fiscal
Quarter pursuant to Section 6.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“Non-Recourse Real Estate Debt” means, with respect to any Person, any Debt of
such Person for which the owner of such Debt has no recourse, directly or
indirectly, to such Person for the principal of, premium, if any, and interest
on such Debt, and for which such Person is not directly or indirectly obligated
or otherwise liable for the principal of, premium, if any, and interest on such
Debt, except with respect to real property of such Person pursuant to mortgages,
deeds of trust or other security interests to which such Debt relates, provided
that recourse obligations or liabilities solely for fraud, environmental matters
and other customary “non-recourse carve-outs” in respect of any Debt will not
prevent Debt from being classified as Non-Recourse Real Estate Debt.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participants” has the meaning specified in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

- 13 -



--------------------------------------------------------------------------------

“Percentage” means, with respect to any Lender, the percentage of the Total
Commitment represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Percentages will be determined based on the
Commitments most recently in effect, adjusted to give effect to any assignments.

“Permitted Liens” means:

(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05:

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (including, without limitation, deposits made in
the ordinary course of business to cash collateralize letters of credit
described in the parenthetical in clause (g) of the definition of “Debt”);

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, and Liens imposed by statutory or common law
relating to banker’s liens or rights of setoff or similar rights relating to
deposit accounts, in each case in the ordinary course of business;

(e)    Liens arising under escrows, trusts, custodianships, separate accounts,
funds withheld procedures, and similar deposits, arrangements, or agreements
established with respect to insurance policies, annuities, guaranteed investment
contracts and similar products underwritten by, or reinsurance entered into by
any Insurance Subsidiary or Hudson in the ordinary course of business;

(f)    deposits with insurance regulatory authorities in the ordinary course of
business; and

(g)    easements, zoning restrictions, rights-of-way, licenses, reservations,
minor irregularities of title and similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligation and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Material Subsidiary;

provided that, except as provided in clause (c), above, the term “Permitted
Liens” shall not include any Lien that secures Debt.

 

- 14 -



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) a “contributing sponsor” as defined in
Section 400 l(a)(13) of ERISA.

“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by Fifth Third Bank as its “prime” rate (or
equivalent rate otherwise named) in effect at its principal office, which prime
rate is not necessarily the lowest rate of interest charged by Fifth Third Bank
to commercial borrowers. Each change in the Prime Rate will be effective for
purposes hereof from and including the date such change is publicly announced as
being effective.

“Register” has the meaning specified in Section 9.04(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

“Required Lenders” means, at any time, Lenders having aggregate Exposures and
unused Commitments representing more than 50% of the sum of all Exposures and
unused Commitments at such time; provided that if a single Lender (or single
group of a Lender and its Lender Affiliates) has an aggregate Exposure and
unused Commitment representing more than 50% of the sum of all Exposures and
unused Commitments, then “Required Lenders” shall mean such Lender (or such
group of such Lender and its Lender Affiliates) and at least one other Lender.

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve, in respect of eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). The
Adjusted LIBOR Rate shall be adjusted automatically on and as of the effective
date of any change in the Reserve Percentage.

 

- 15 -



--------------------------------------------------------------------------------

“Restricted Payment” means, without duplication, (a) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in the Borrower or (b) any payment (whether in cash, securities
or other property) or incurrence of an obligation by the Borrower or any of its
Subsidiaries on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interest in the Borrower.

“Revolving Availability” means on any date an amount equal to the Total
Commitment on such date, minus the Total Outstanding Amount on such date.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the Revolving Availability Termination Date (or,
if earlier, the date on which all outstanding Commitments terminate).

“Revolving Availability Termination Date” means November 18, 2017 (or if such
date is not a Business Day with respect to Eurodollar Loans, the next preceding
day that is a Business Day with respect to Eurodollar Loans).

“Revolving Loan” means a Loan made pursuant to Section 2.02.

“Sale-Leaseback Transaction” has the meaning specified in Section 6.07.

“SAP” means, with respect to any Insurance Subsidiary, the accounting procedures
and practices prescribed or permitted by the Applicable Insurance Regulatory
Authority, applied on a basis consistent with those that, in accordance with the
last sentence of Section 1.04 hereof, are to be used in making the calculations
for purposes of determining compliance with this Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority, and filed with the Applicable Insurance Regulatory
Authority.

“Subsidiary” means any Person of which the Borrower or any Subsidiary (as
determined by this definition) of the Borrower, at any time, directly or
indirectly (whether or not through one or more of the Borrower’s or any of the
Borrower’s Subsidiaries), (a) owns more than 50% of the outstanding Equity
Interests entitled to vote generally, (b) holds more than 50% of the Equity
Interests, or (c) with respect to a Person that is a partnership, is a general
partner or managing member. Unless otherwise specified, all references to a
“Subsidiary” or to Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

- 16 -



--------------------------------------------------------------------------------

“Total Capitalization” means, as of any date, the aggregate of, without
duplication, (a) Adjusted Consolidated Debt of the Borrower, on such date and
(b) Consolidated Net Worth of the Borrower, on such date.

“Total Commitment” means, at any date, the aggregate of the Commitments of all
Lenders at such date.

“Total Outstanding Amount” means, at any date, the aggregate Exposures of all
Lenders at such date.

“United States” means the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the equity securities or other
ownership interests (other than, in the case of a corporation, directors’
qualifying shares) are directly or indirectly owned or controlled by such Person
or one or more Wholly-Owned Subsidiaries of such Person or by such Person and
one or more Wholly-Owned Subsidiaries of such Person.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified by Interest Type (e.g., a
“Base Rate Borrowing” or a “Eurodollar Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the word “property” shall be construed to refer to any
and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

- 17 -



--------------------------------------------------------------------------------

Section 1.04. Accounting Terms; Changes in GAAP or SAP.

(a)    Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Administrative
Agent hereunder shall (unless otherwise disclosed to the Administrative Agent in
writing at the time of delivery thereof in the manner described in subsection
(b) below) be prepared, in accordance with GAAP or with SAP applied on a basis
consistent with those used in the preparation of the latest financial statements
furnished to the Administrative Agent hereunder (which, prior to the delivery of
the first financial statements under Section 5.01 hereof, shall mean the
audited, or annual statutory, financial statements as of December 31, 2011
referred to in Section 3.04 hereof). All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP or with SAP applied on a basis
consistent with those used in the preparation of the latest annual or quarterly
financial statements furnished to the Administrative Agent pursuant to
Section 5.01 hereof (or, prior to the delivery of the first financial statements
under Section 5.01 hereof, used in the preparation of the audited, or annual
statutory, financial statements as of December 31, 2011 referred to in
Section 3.04 hereof).

(b)    If at any time any change in GAAP or SAP, as the case may be, would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP or SAP, as the case may be, (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP or
SAP, as the case may be, prior to such change therein and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or SAP,
as the case may be.

(c)    To enable the ready and consistent determination of compliance with the
covenants set forth in Article 6 hereof, the Borrower shall not change the last
day of its fiscal year from December 31, or the last days of the first three
fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Commitments.

(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not at any time
result in (i) such Lender’s Exposure exceeding its Commitment or (ii) the Total
Outstanding Amount exceeding the Total Commitment then in effect. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

(b)    The Commitments of the Lenders are several; the failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder, and no Lender shall be responsible for any other
Lender’s failure to make Loans as and when required hereunder.

Section 2.02. Revolving Loans.

(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Loans of the same Interest Type made by the Lenders ratably in accordance with
their respective Commitments, as the Borrower may request (subject to
Section 2.14) in accordance herewith. Each Lender may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan. Any exercise of such option shall not affect the Borrower’s
obligation to repay such Loan as provided herein.

(b)    At the beginning of each Interest Period for any Eurodollar Borrowing,
the aggregate amount of such Borrowing shall be an integral multiple of $500,000
and not less than $1,000,000. When each Base Rate Borrowing is made, the
aggregate amount of such Borrowing shall be an integral multiple of $500,000 and
not less than $1,000,000; provided that a Base Rate Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Commitments.
Borrowings of more than one Interest Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of five
(5) Eurodollar Borrowings outstanding.

(c)    Notwithstanding any other provision hereof, the Borrower will not be
entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date or during the continuation of a Default or Event of Default
(unless the Required Lenders otherwise consent in writing).

Section 2.03. Requests to Borrow Revolving Loans. To request a Revolving
Borrowing, the Borrower shall, by and through an Authorized Representative,
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon Prevailing Eastern Time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
Base Rate Borrowing, not later than 12:00 noon Prevailing Eastern Time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by an Authorized Representative. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i)    the aggregate amount of such Borrowing;

 

- 19 -



--------------------------------------------------------------------------------

(ii)       the date of such Borrowing, which shall be a Business Day;

(iii)     whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv)       in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”; and

(v)       the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Interest Type of a Borrowing is specified, the
requested Borrowing will be a Base Rate Borrowing. If no Interest Period with
respect to a requested Eurodollar Borrowing is specified, the Borrower will be
deemed to have selected an Interest Period of one month’s duration. Promptly
after it receives a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender as to the details of such
Borrowing Request and the amount of such Lender’s Loan to be made pursuant
thereto.

Section 2.04. Letters of Credit.

(a)       General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account or
for the account of its Subsidiaries (however, such Subsidiary’s joining in any
letter of credit application, reimbursement agreement or other agreement in
connection with a Letter of Credit issued for its account shall not in any
respect impair or otherwise affect the Borrower’s primary obligations in respect
of such Letter of Credit pursuant to this Agreement), in a form reasonably
acceptable to the Administrative Agent, the Letter of Credit Issuer and the
Borrower, from time to time during period from and after the Effective Date
until the date that is thirty (30) Business Days prior to the Revolving
Availability Termination Date. If the terms and conditions of any form of letter
of credit application, reimbursement agreement or other agreement submitted by
the Borrower to, or entered into by the Borrower with, the Letter of Credit
Issuer relating to any Letter of Credit are not consistent with the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
control.

(b)       Notice of Issuance, Amendment, Renewal or Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall, by
and through an Authorized Representative, give to the Administrative Agent and
the Letter of Credit Issuer by telephone (confirmed by telecopy or email
transmission from such Authorized Representative), reasonably in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and

 

- 20 -



--------------------------------------------------------------------------------

specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with Section 2.04(c)), the amount of such Letter of
Credit and the currency in which it is to be denominated, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Letter of Credit Issuer, the Borrower also shall submit a letter of credit
application on the Letter of Credit Issuer’s standard form (with such changes as
are agreed by the Letter of Credit Issuer and the Borrower) in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the LC Exposure will not exceed the LC Sublimit and (ii) the Total
Outstanding Amount will not exceed the Total Commitment then in effect. No
Letter of Credit shall be issued if the Letter of Credit Issuer shall have
received notice from the Administrative Agent or the Required Lenders that the
conditions to such issuance, as set forth in this Section 2.04 and in
Section 4.02, have not been met.

(c)       Expiration Date. Each Letter of Credit shall expire at or before the
close of business on the earlier of (i) the date that is one (1) year after such
Letter of Credit is issued (or, in the case of any renewal or extension thereof,
one (1) year after such renewal or extension) and (ii) the date that is thirty
(30) Business Days (or such lesser period as the Letter of Credit Issuer may
agree in its sole discretion) before the Maturity Date. At the request of the
Borrower a Letter of Credit may provide that the expiration date thereof may be
automatically extended without amendment for a period of one year from the
original expiration date or any subsequent expiration date (but in no event
later than the date specified in clause (ii) of the immediately preceding
sentence), unless, prior to such original or subsequent expiration date (with
the length of such prior period being requested by the Borrower and subject to
the approval of the Letter of Credit Issuer), the Letter of Credit Issuer shall
notify the beneficiary thereof that such Letter of Credit will not be renewed
for any such additional period.

(d)       Participations. Effective upon the issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the Letter of Credit Issuer or the Lenders,
the Letter of Credit Issuer grants to each Lender, and each Lender acquires from
the Letter of Credit Issuer, a participation in such Letter of Credit equal to
such Lender’s Percentage of the aggregate amount available to be drawn
thereunder. Pursuant to such participations, each Lender agrees to pay to the
Administrative Agent, for the account of the Letter of Credit Issuer, such
Lender’s Percentage of (i) each LC Disbursement made by the Letter of Credit
Issuer and not reimbursed by the Borrower on the date due as provided in
Section 2.04(e) and (ii) any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender’s obligation to acquire participations
and make payments pursuant to this subsection is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or any reduction or termination of the Commitments, and each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

- 21 -



--------------------------------------------------------------------------------

(e)       Reimbursement. If the Letter of Credit Issuer makes any LC
Disbursement under a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying an amount equal to such LC Disbursement to the
Administrative Agent in immediately available funds in accordance with the
application related to such Letter of Credit and this Agreement, except that
reimbursement shall be paid no later than 12:00 noon, Prevailing Eastern Time,
on the day that such LC Disbursement is made, if the Borrower receives notice of
such LC Disbursement before 11:30 a.m., Prevailing Eastern Time, on such day of
disbursement, or, if such notice has not been received by the Borrower before
11:30 a.m., Prevailing Eastern Time, by the end of such Business Day, and the
Administrative Agent shall thereafter cause to be distributed to the Letter of
Credit Issuer such amount(s) in like funds; provided that, the Borrower may,
subject to the conditions to borrowing set forth herein (including Borrowing
amounts), request in accordance with the terms and conditions of this Agreement
that such payment be made with the proceeds of a Base Rate Revolving Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Percentage
thereof. Promptly after it receives such notice, each Lender shall pay to the
Administrative Agent its Percentage of the payment then due from the Borrower,
in the same manner as is provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06(b) shall apply, mutatis mutandis, to such payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Letter of Credit Issuer the amounts so received by it from the Lenders. If a
Lender makes a payment pursuant to this subsection to reimburse the Letter of
Credit Issuer for any LC Disbursement (other than by funding Base Rate Loans as
contemplated above), (i) such payment will not constitute a Loan and will not
relieve the Borrower of its obligation to reimburse such LC Disbursement and
(ii) such Lender will be subrogated to its pro rata share of the Letter of
Credit Issuer’s claim against the Borrower for such reimbursement. Promptly
after the Administrative Agent receives any payment from the Borrower pursuant
to this subsection, the Administrative Agent will distribute such payment to the
Letter of Credit Issuer or, if Lenders have made payments pursuant to this
subsection to reimburse the Letter of Credit Issuer, then to such Lenders and
the Letter of Credit Issuer as their interests may appear.

(f)       Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.04(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Letter of Credit Issuer under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Letter of Credit Issuer and their
respective Related Parties shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make

 

- 22 -



--------------------------------------------------------------------------------

a drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Letter of Credit
Issuer; provided that the foregoing shall not excuse the Letter of Credit Issuer
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Letter of Credit Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In the absence of gross negligence or
willful misconduct on the part of the Letter of Credit Issuer (as finally
determined by a court of competent jurisdiction), the Letter of Credit Issuer
shall be deemed to have exercised care in each such determination. Without
limiting the generality of the foregoing, the parties agree that, with respect
to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Letter of Credit Issuer
may, in its sole discretion, either (A) accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or (B) refuse to accept and make payment
upon such documents if such documents do not strictly comply with the terms of
such Letter of Credit.

(g)       Disbursement Procedures. The Letter of Credit Issuer shall, promptly
after its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Letter of Credit Issuer shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Letter of
Credit Issuer has made or will make an LC Disbursement pursuant thereto;
provided that any failure to give or delay in giving such notice will not
relieve the Borrower of its obligation to reimburse the Letter of Credit Issuer
and the Lenders with respect to any such LC Disbursement.

(h)       Interim Interest. Unless the Borrower reimburses an LC Disbursement in
full on the day it is made, the unpaid amount thereof shall bear interest, for
each day from and including the day on which such LC Disbursement is made to but
excluding the day on which the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.04(e), then Sections 2.13(d) and 2.13(e) shall apply. Interest accrued
pursuant to this subsection shall be for the account of the Letter of Credit
Issuer, except that a pro rata share of interest accrued on and after the day
that any Lender reimburses the Letter of Credit Issuer for a portion of such LC
Disbursement pursuant to Section 2.04(e) shall be for the account of such
Lender.

(i)       Replacement of Letter of Credit Issuer. The Letter of Credit Issuer
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Letter of Credit Issuer and the successor
Letter of Credit Issuer. The Administrative Agent shall notify the Lenders of
any such replacement. At the time any such replacement becomes effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Letter of Credit Issuer pursuant to Section 2.12(b). On and after the effective
date of any such replacement, (i) the successor Letter of Credit Issuer will
have all the rights and obligations of the Letter of Credit Issuer under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Letter of Credit Issuer” will be deemed to
refer to such successor or to any previous Letter of Credit Issuer, or to such
successor and all previous Letter of Credit Issuer, as the context shall
require. After the Letter of Credit Issuer is replaced, it will remain a party
hereto and will continue to have all the rights and obligations of the Letter of
Credit Issuer under this Agreement with respect to Letters of Credit issued by
it before such replacement, but will not be required to issue additional Letters
of Credit.

 

- 23 -



--------------------------------------------------------------------------------

Section 2.05. Optional Increase in Commitments. At any time prior to the date
that is thirty days prior to the Revolving Availability Termination Date, if no
Default shall have occurred and be continuing (or would result after giving
effect thereto), the Borrower, may, if it so elects, increase the aggregate
amount of the Commitments (each such increase to be in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $5,000,000), either by
designating a financial institution not theretofore a Lender to become a Lender
(such designation to be effective only with the prior written consent of the
Administrative Agent and the Letter of Credit Issuer, which consents will not be
unreasonably withheld or delayed, and only if such financial institution accepts
a Commitment in an aggregate amount that is an integral multiple of $5,000,000
and not less than $5,000,000), or by agreeing with an existing Lender that such
Lender’s Commitment shall be increased. Upon execution and delivery by the
Borrower and such Lender or other financial institution of an instrument (a
“Commitment Acceptance”) in form reasonably satisfactory to the Administrative
Agent, such existing Lender shall have a Commitment as therein set forth or such
other financial institution shall become a Lender with a Commitment as therein
set forth and with all the rights and obligations of a Lender with such a
Commitment hereunder, and any such other financial institution shall be deemed
to be a Lender for all purposes of this Agreement and the other Loan Documents
without any amendment hereto or thereto and without the consent of any other
party (other than those required above in this Section 2.05); provided that:

(a)       the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Lenders;

(b)      the Borrower shall have delivered to the Administrative Agent a copy of
the Commitment Acceptance;

(c)       the amount of such increase, together with all other increases in the
aggregate amount of the Commitments pursuant to this Section 2.05 since the date
of this Agreement, does not exceed $25,000,000;

(d)       before and after giving effect to such increase, the representations
and warranties of the Borrower contained in Article 3 of this Agreement shall be
true and correct and that no Default or Event of Default exists immediately
prior to such increase or would exist immediately after giving effect to such
increase; and

(e)       the Administrative Agent shall have received such evidence (including
an opinion of Borrower’s counsel) as it may reasonably request to confirm the
Borrower’s due authorization of the transactions contemplated by this
Section 2.05 and the validity and enforceability of the obligations of the
Borrower resulting therefrom.

 

- 24 -



--------------------------------------------------------------------------------

On the date of any such increase, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders that the conditions set
forth in clauses (a) through (e) above have been satisfied.

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.05:

(x)       within five Business Days, in the case of any Base Rate Borrowings
then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any Eurodollar Borrowings then outstanding, the
Borrower shall prepay such Borrowing in its entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article 4,
the Borrower shall reborrow Loans from the Lenders in proportion to their
respective Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in such proportion; and

(y)       each existing Lender whose Commitment has not increased pursuant to
this Section 2.05 (each, a “Non-increasing Lender”) shall be deemed, without
further action by any party hereto, to have sold to each Lender whose Commitment
has been assumed or increased under this Section 2.05 (each, an “Increased
Commitment Lender”), and each Increased Commitment Lender shall be deemed,
without further action by any party hereto, to have purchased from each
Non-Increasing Lender, a participation (on the terms specified in
Section 2.04(d)) in each Letter of Credit in which such Non-Increasing Lender
has acquired a participation in an amount equal to such Increased Commitment
Lender’s Percentage thereof, until such time as all LC Exposures are held by the
Lenders in proportion to their respective Commitments after giving effect to
such increase.

Section 2.06. Funding of Revolving Loans.

(a)       Each Lender making a Revolving Loan hereunder shall wire the principal
amount thereof in immediately available funds, by 1:00 p.m., Prevailing Eastern
Time, on the proposed date of such Loan, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent shall make such funds available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent and designated by the Borrower
in the applicable Borrowing Request (or such other account designated by the
Borrower in the applicable Borrowing Request and approved by the Administrative
Agent in its sole discretion); provided that Base Rate Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(e)
will be remitted by the Administrative Agent to the Letter of Credit Issuer.

(b)       Unless the Administrative Agent receives notice from a Lender before
the proposed date of any Borrowing that such Lender will not make its share of
such Borrowing available to the Administrative Agent, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) and may, in reliance on such assumption, make a
corresponding amount available to the Borrower. In such event, if a Lender

 

- 25 -



--------------------------------------------------------------------------------

has not in fact made its share of such Borrowing available to the Administrative
Agent, such Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the day such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.07. Interest Elections.

(a)       Each Borrowing of Revolving Loans initially shall be of the Interest
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Interest Type or, in the case of a Eurodollar Borrowing, to
continue such Borrowing for one or more additional Interest Periods, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)       To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent thereof by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting that a Borrowing of the Interest Type resulting from such election be
made on the effective date of such election. Each such telephonic Interest
Election shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or e-mail transmission to the Administrative Agent of a written
Interest Election in a form approved by the Administrative Agent and signed by
the Borrower.

(c)       Each telephonic and written Interest Election shall specify the
following information in compliance with Section 2.02 and subsection (e) of this
Section:

(i)       the Borrowing to which such Interest Election applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)       the effective date of the election made pursuant to such Interest
Election, which shall be a Business Day;

(iii)       whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv)       if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”.

 

- 26 -



--------------------------------------------------------------------------------

If an Interest Election requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower will be deemed to have selected an Interest Period
of one month’s duration.

(d)       Promptly after it receives an Interest Election, the Administrative
Agent shall advise each Lender as to the details thereof and such Lender’s
portion of each resulting Borrowing.

(e)       if the Borrower fails to deliver a timely Interest Election with
respect to a Eurodollar Borrowing before the end of an Interest Period
applicable thereto, such Borrowing (unless repaid) will be converted to a Base
Rate Borrowing at the end of such Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) each Eurodollar Borrowing (unless repaid) will be converted to a Base Rate
Borrowing at the end of the Interest Period applicable thereto on the date of
such notice.

Section 2.08. Termination or Reduction of Commitments.

(a)       Unless previously terminated, the Commitments will terminate on the
Revolving Availability Termination Date.

(b)       The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) the amount of each reduction of the
Commitments shall be an integral multiple of $5,000,000 and not less than
$10,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect thereto and to any concurrent prepayment of Revolving
Loans pursuant to Section 2.10, the total Exposures would exceed the total
Commitments and (iii) the Borrower shall not reduce the Commitments if, after
giving effect thereto, the outstanding Commitments would be less than
$30,000,000.

(c)       The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.08(b), at least one Business
Day before the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly after it receives any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section will be
irrevocable; provided that any such notice terminating the Commitments may state
that it is conditioned on the effectiveness of other credit facilities, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or before the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments will be permanent and
will be made ratably among the Lenders in accordance with their respective
Commitments.

 

- 27 -



--------------------------------------------------------------------------------

Section 2.09. Payment at Maturity; Evidence of Debt.

(a)       The Borrower unconditionally promises to pay to the Administrative
Agent on the Maturity Date, for the account of each Lender, the then unpaid
principal amount of such Lender’s Revolving Loans.

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time.

(c)       The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Interest Type thereof and
each Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof according to each Lender’s respective Percentage.

(d)       The entries made in the accounts maintained pursuant to subsections
(b) and (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that any failure by any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not affect the Borrower’s obligation to repay the Loans in
accordance with the terms of this Agreement.

(e)       Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10. Optional and Mandatory Prepayments.

(a)       Optional Prepayments. The Borrower will have the right at any time to
prepay any Borrowing in whole or in part, subject to the provisions of this
Section and Section 2.16.

(b)       Mandatory Prepayments. If at any date the Total Outstanding Amount
exceeds the Total Commitment calculated as of such date, then not later than the
next succeeding Business Day, the Borrower shall be required to prepay the Loans
in an amount equal to such excess until the Total Outstanding Amount does not
exceed the Total Commitment.

 

- 28 -



--------------------------------------------------------------------------------

(c)       Allocation of Prepayments. Before any optional or mandatory prepayment
of Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings
to be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(f).

(d)       Partial Prepayments. Each partial prepayment of a Borrowing shall be
in an amount that would be permitted under Section 2.02(b) for a Borrowing of
the same Interest Type, except as needed to apply fully the required amount of a
mandatory prepayment. Each partial prepayment of a Borrowing shall be applied
ratably to the Loans included in such Borrowing.

(e)       Accrued Interest. Each prepayment of a Borrowing shall be accompanied
by accrued interest to the extent required by Section 2.13.

(f)       Notice of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy or e-mail transmission) of any
prepayment of any Borrowing hereunder (i) in the case of a Eurodollar Borrowing,
not later than noon, Prevailing Eastern Time, three Business Days before the
date of prepayment and (ii) in the case of a Base Rate Borrowing, not later than
noon, Prevailing Eastern Time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date, the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly after it
receives any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.

(g)       Mandatory Cash Deposits. If at any date the LC Exposure exceeds the LC
Sublimit, then not later than the next succeeding Business Day, the Borrower
shall be required to deposit cash, in the amount of such excess, in pledge with
the Administrative Agent to cash collateralize Letter of Credit liabilities
until the LC Exposure does not exceed the LC Sublimit.

Section 2.11. [Reserved].

Section 2.12. Fees.

(a)       The Borrower shall pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue during the Revolving
Availability Period at the Applicable Rate on the average daily unused amount of
the Commitment of such Lender during the period from and including the Effective
Date to the date on which such Commitment terminates. Such commitment fee shall
be payable in arrears on the last Business Day of each calendar quarter in
respect of such calendar quarter and on the earlier date on which the Commitment
of such Lender shall be terminated or assigned in whole.

(b)       The Borrower shall pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue for each day, at the Applicable Rate per annum
that applies to Eurodollar Loans, on the amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC

 

- 29 -



--------------------------------------------------------------------------------

Disbursements) on such day, during the period from the Effective Date to the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Letter of
Credit Issuer a fronting fee, at the rate of one-eighth percent (0.125%) per
annum on the face amount during the period from the Effective Date to the later
of the date on which the Commitments terminate and the date on which there
ceases to be any LC Exposure, as well as the fees separately agreed upon by the
Borrower and the Letter of Credit Issuer with respect to issuing, amending,
renewing or extending any Letter of Credit, the currency in which such Letter of
Credit is denominated, or processing drawings thereunder; provided, however,
that upon notice to the Borrower from the Administrative Agent upon and during
the continuance of an Event of Default (which notice the Administrative Agent
may deliver in its discretion and shall deliver promptly following the written
request of any Lender), and continuing for so long as an Event of Default
exists, the participation fee payable under clause (i), above, shall, after as
well as before judgment, be computed at a rate per annum equal to 2% plus such
Applicable Rate. Fronting fees payable hereunder shall be paid in advance of the
issuance of any Letter of Credit. Participation fees accrued hereunder will be
payable in arrears on the last Business Day of each calendar quarter, commencing
on the first such date to occur after the Effective Date; provided that all such
fees accrued to the date on which the Commitments terminate will be payable on
such date, and any such fees accruing after such date will be payable on demand.
Any other fees payable to the Letter of Credit Issuer pursuant to this
subsection will be payable within 10 days after demand. All such participation
fees and fronting fees will be computed on the basis of a year of 360 days and
will be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c)       On the Effective Date the Borrower shall pay to the Administrative
Agent for the account of each Lender an origination fee in the amount equal to
one-tenth percent (0.10%) of such Lender’s Commitment on the Effective Date.

(d)       The Borrower shall pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon by
the Borrower and the Administrative Agent in writing.

(e)       All fees payable hereunder shall be computed on the basis of a year of
360 days and will be payable for the actual number of days elapsed and shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent for distribution, in the case of commitment fees and utilization fees, to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

Section 2.13. Interest.

(a)       The Loans comprising each Base Rate Borrowing shall bear interest for
each day at the Alternate Base Rate plus the Applicable Rate.

(b)       The Loans comprising each Eurodollar Borrowing shall bear interest for
each Interest Period in effect for such Borrowing at the Adjusted LIBOR Rate for
such Interest Period, plus the Applicable Rate.

 

- 30 -



--------------------------------------------------------------------------------

(c)      Notwithstanding the foregoing, (i) if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, upon notice to the Borrower from the
Administrative Agent (whether at its own instance or upon the request of the
Required Lenders), after as well as before judgment, at a rate per annum equal
to (A) in the case of overdue principal of any Loan, two percent (2%) plus the
rate that otherwise would be applicable to such Loan as provided in the
preceding subsections of this Section or (B) in the case of any other amount,
two percent (2%) plus the Alternate Base Rate; and (ii) upon notice to the
Borrower from the Administrative Agent (whether at its own instance or upon the
request of the Required Lenders) upon and during the continuance of an Event of
Default, and continuing for so long as an Event of Default exists (but without
duplication of the interest accruing pursuant to clause (i), above), interest on
the Loans shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate that otherwise would be applicable
to such Loan as provided in the preceding subsections of this Section.

(d)      Interest accrued on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to Section 2.13(c) shall be payable
on demand, (ii) upon any repayment of any Loan (except a prepayment of a Base
Rate Revolving Loan before the end of the Revolving Availability Period),
interest accrued on the principal amount repaid shall be payable on the date of
such repayment and (iii) upon any conversion of a Eurodollar Loan before the end
of the current Interest Period there for, interest accrued on such Loan shall be
payable on the effective date of such conversion.

(e)      All interest hereunder will be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate will be computed
on the basis of a year of 365 days, and in each case will be payable for the
actual number of days elapsed (including the first day but excluding the last
day). Each applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the Administrative Agent, and its determination thereof will be
conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If before the beginning of any
Interest Period for a Eurodollar Borrowing:

(a)      the Reuters Screen LIBOR01 Page is no longer quoting rates for LIBOR
Rates and there is no substitute or successor thereto as provided in
Section 1.01, and if deposits in dollars in the applicable amounts are not being
offered by Fifth Third Bank in the London interbank market for such Interest
Period; or

(b)      Lenders having 50% or more of the aggregate principal amount of the
Loans to be included in such Borrowing advise the Administrative Agent that the
Adjusted LIBOR Rate for such Interest Period, after giving effect to
Section 2.15, will not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans for such Interest Period;

 

- 31 -



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or other electronic imaging means (e.g., “pdf”
or “tif”) as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing will be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing will be made as a Base Rate
Borrowing.

Section 2.15. Increased Costs.

(a)      If any Change in Law shall:

(i)      impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBOR Rate); or

(ii)      impose on any Lender or the London interbank market any condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such Lender
other than those expressly accounted for in the definition of LIBOR Rate or
subpart (i) of this Section 2.15(a);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to increase the cost to such Lender or
to reduce any amount received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrower shall pay to such Lender
such additional amount or amounts as will compensate it for such additional cost
incurred or reduction suffered.

(b)      If any Lender or the Letter of Credit Issuer determines that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Letter of Credit Issuer’s capital or
on the capital of such Lender’s or the Letter of Credit Issuer’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Letter of Credit Issuer, to a level below that which such
Lender or the Letter of Credit Issuer or such Lender’s or the Letter of Credit
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Letter of Credit Issuer’s policies and
the policies of such Lender’s or the Letter of Credit Issuer’s holding company
with respect to capital adequacy), then from time to time following receipt of
the certificate referred to in subsection (c) of this Section, the Borrower
shall pay to such Lender or the Letter of Credit Issuer such additional amount
or amounts as will compensate it or its holding company for any such reduction
suffered.

(c)      A certificate of a Lender setting forth the amount or amounts necessary
to compensate it or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower and
shall be rebuttably presumed to be correct.

 

- 32 -



--------------------------------------------------------------------------------

Each such certificate shall contain a representation and warranty on the part of
the Lender to the effect that such Lender has complied with its obligations
pursuant to Section 2.19 hereof in an effort to eliminate or reduce such amount.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)      Failure or delay by any Lender to demand compensation pursuant to this
Section will not constitute a waiver of its right to demand such compensation;
provided that the Borrower will not be required to compensate a Lender pursuant
to this Section for any increased cost or reduction incurred more than 180 days
before it notifies the Borrower of the Change in Law giving rise to such
increased cost or reduction and of its intention to claim compensation therefor.
However, if the Change in Law giving rise to such increased cost or reduction is
retroactive, then the 180-day period referred to above will be extended to
include the period of retroactive effect thereof.

Section 2.16. Break Funding Payments. If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) any Eurodollar Loan
is converted on a day other than the last day of an Interest Period applicable
thereto, (c) the Borrower fails to borrow, convert, continue or prepay any
Revolving Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(f) and is
revoked in accordance therewith), or (d) any Eurodollar Loan is assigned on a
day other than the last day of an Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then the Borrower shall
compensate each Lender for its loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost and expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the end of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have begun on the date of such failure), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the beginning of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.17. Taxes.

(a)      All payments by the Borrower under the Loan Documents shall be made
free and clear of and without deduction or withholding for any Indemnified Taxes
or Other Taxes; provided that, if the Borrower shall be required to deduct or
withhold any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable will be increased as necessary so that, after all required
deductions and withholdings (including deductions applicable to additional sums
payable under this Section) are made, each relevant Lender Party receives an
amount equal to the sum it

 

- 33 -



--------------------------------------------------------------------------------

would have received had no such deductions or withholdings been made, (ii) the
Borrower shall make such deductions or withholdings and (iii) the Borrower shall
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law.

(b)      In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)      The Borrower shall indemnify each Lender Party, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Lender Party with respect to any payment by or obligation of
the Borrower under the Loan Documents (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto (unless such penalties, interest or expenses arise by
reason of the gross negligence or willful misconduct of such Lender), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment delivered to the Borrower by a Lender Party on its own
behalf, or by the Administrative Agent on behalf of a Lender Party, shall be
conclusive absent manifest error. If the Borrower has indemnified any Lender
Party pursuant to this Section 2.17(c), such Lender Party shall take such steps
as the Borrower shall reasonably request (at the Borrower’s expense) to assist
the Borrower in recovering the Indemnified Taxes or Other Taxes and any
penalties or interest attributable thereto; provided that no Lender Party shall
be required to take any action pursuant to this Section 2.17(c) unless, in the
reasonable judgment of such Lender Party, such action (i) would not subject such
Lender Party to any unreimbursed cost or expense and (ii) would not otherwise be
disadvantageous to such Lender Party.

(d)      As soon as practicable after the Borrower pays any Indemnified Taxes or
Other Taxes to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)      Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the laws of the United States, or any treaty to which
the United States is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. If any such Foreign Lender becomes subject to any Tax because it
fails to comply with this subsection as and when prescribed by applicable law,
the Borrower shall take such steps (at such Foreign Lender’s expense) as such
Foreign Lender shall reasonably request to assist such Foreign Lender to recover
such Tax.

(f)      The provisions of this Section 2.17 shall survive the termination of
this Agreement and repayment of the Loans.

 

- 34 -



--------------------------------------------------------------------------------

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

(a)      The Borrower shall make each payment required to be made by it under
the Loan Documents (whether of principal, interest or fees, or amounts payable
under Section 2.15, 2.16 or 2.17(c) or otherwise) before the time expressly
required under the relevant Loan Document for such payment (or, if no such time
is expressly required, before noon, Prevailing Eastern Time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any amount
received after such time on any day may, in the discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 38 Fountain Square Plaza, Cincinnati,
Ohio 45263, Attention Judy Huls, Facsimile No. (513) 358-6439 (or such other
address as may from time to time be designated by the Administrative Agent to
the Borrower in writing), except that payments pursuant to Sections 2.15, 2.16,
2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
after receipt thereof. Unless otherwise specified herein, if any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment will be extended to the next succeeding Business Day and, if such
payment accrues interest, interest thereon will be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars.

(b)      If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the Lenders in accordance with
the amounts of principal and unreimbursed LC Disbursements, then due.

(c)      If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or any of its participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this subsection
shall not apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or

 

-35 -



--------------------------------------------------------------------------------

Affiliate thereof (as to which the provisions of this subsection shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)      Unless, before the date on which any payment is due to the
Administrative Agent for the account of one or more Lender Parties hereunder,
the Administrative Agent receives from the Borrower notice that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance on such assumption, distribute to each relevant Lender Party the amount
due to it. In such event, if the Borrower has not in fact made such payment,
each Lender Party severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender Party with interest
thereon, for each day from and including the day such amount is distributed to
it to but excluding the day it repays the Administrative Agent, at the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

(e)      If any Lender fails to make any payment required to be made by it
pursuant to Section 2.04(e), 2.06(b), 2.18(d) or 9.03(c), the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.19. Lender’s Obligation to Mitigate; Replacement of Lenders.

(a)      If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use all commercially reasonable efforts to mitigate or
eliminate the amount of such compensation or additional amount, including
without limitation, by designating a different lending office for funding or
booking its Loans hereunder or by assigning its rights and obligations hereunder
to another of its offices, branches or affiliates; provided that no Lender shall
be required to take any action pursuant to this Section 2.19(a) unless, in the
reasonable judgment of such Lender, such designation or assignment or other
action (i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
2.17, as the case may be, in the future, (ii) would not subject such Lender to
any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower shall pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)      If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign, without recourse (in
accordance with

 

- 36 -



--------------------------------------------------------------------------------

and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement (including, without limitation,
participations in LC Exposure) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consents shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment cease to apply.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties that:

Section 3.01. Organization; Powers. The Borrower and each of its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where failures
to do so, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Financing Transactions to be
entered into by the Borrower are within its corporate, limited liability company
or similar company powers and have been duly authorized by all necessary
corporate, limited liability company (or similar) action and, if required,
stockholder or equity holder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
the Borrower is to be a party, when executed and delivered by the Borrower, will
constitute, a legal, valid and binding obligation of the Borrower, as the case
may be, in each case enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Financing Transactions
and the use of the proceeds thereof (a) do not require any consent or approval
of, registration or filing with, or other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and

 

- 37 -



--------------------------------------------------------------------------------

effect, (b) will not violate any applicable law or regulation or the charter,
by-laws, limited liability company agreement or other organizational documents
of the Borrower or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any of its properties, or give rise to a right
thereunder to require the Borrower to make any payment, where such default or
payment reasonably can be expected to have a Material Adverse Effect and
(d) will not result in the creation or imposition of any Lien on any property of
the Borrower.

Section 3.04. Financial Statements; No Material Adverse Change.

(a)      The Borrower has heretofore furnished to the Lenders (i) the audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2011, December 31, 2010, and December 31, 2009 and the related
Consolidated statements of income and cash flows for the Fiscal Year then ended,
reported on by Ernst & Young LLP, independent public accountants, and (ii) the
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
September 30, 2012 and the related Consolidated statements of income and cash
flows for the Fiscal Quarter then ended and for the portion of the Fiscal Year
then ended, all certified by the Borrower’s chief financial officer. Such
financial statements present fairly, and all financial statements delivered by
the Borrower after the Effective Date pursuant to Section 5.01 will present
fairly, in all material respects, the Consolidated financial position of the
Borrower and its Subsidiaries as of the respective dates thereof and its
Consolidated results of operations and cash flows for the respective periods
covered thereby in accordance with GAAP, subject to normal year-end adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above or delivered pursuant to Section 5.01(b). None of the Borrower or any
of its Material Subsidiaries has on the date hereof any material contingent
liabilities, material liabilities for taxes, material unusual forward or
long-term commitments or material unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheets as at said dates.

(b)      Since December 31, 2011 (or, after the Effective Date, since the last
day of the Fiscal Year in respect of which the Borrower has delivered audited
financial statements pursuant to Section 5.01(a)) there has been no material
adverse change in the business, operations, properties, assets, financial
condition, prospects, contingent liabilities or material agreements of the
Borrower and its Subsidiaries, taken as a whole.

(c)      The Borrower has heretofore furnished to each of the Lenders the annual
Statutory Statement of each Material Insurance Subsidiary (other than Hudson)
for the fiscal year thereof ended December 31, 2011, and the quarterly Statutory
Statement of each Material Insurance Subsidiary (other than Hudson) for the
partial year ended September 30, 2012, in each case as filed with the Applicable
Insurance Regulatory Authority. All such Statutory Statements present fairly,
and all Statutory Statements delivered by the Borrower after the Effective Date
pursuant to Section 5.03 will present fairly, in all material respects the
financial condition of each Material Insurance Subsidiary (other than Hudson) as
at, and the results of operations for, the fiscal year or partial fiscal year
covered thereby, in accordance with statutory accounting practices prescribed or
permitted by the Applicable Insurance Regulatory Authority. Since September 30,
2012, there has been no material adverse change in the financial condition of
any such Material Insurance Subsidiary from that set forth in its respective
Statutory Statement as at September 30, 2012.

 

- 38 -



--------------------------------------------------------------------------------

(d)       The Borrower has heretofore furnished to each of the Lenders the
annual company prepared annual statement of Hudson for the fiscal year thereof
ended December 31, 2011, and the quarterly company prepared quarterly statement
of Hudson for the partial year ended September 30, 2012, as filed with the
Applicable Insurance Regulatory Authority. Such company prepared statements
present fairly, and all company prepared statements delivered by the Borrower
after the Effective Date pursuant to Section 5.03 will present fairly, in all
material respects the financial condition of Hudson as at, and the results of
operations for, the fiscal year or partial fiscal year covered thereby, in
accordance with GAAP. Since September 30, 2012, there has been no material
adverse change in the financial condition of Hudson from that set forth in its
company prepared quarterly statement as at September 30, 2012.

Section 3.05. Insurance Licenses. Schedule T to the most recent annual Statutory
Statement of each Material Insurance Subsidiary lists, as of the Effective Date,
all of the jurisdictions in which such Material Insurance Subsidiary holds
active licenses (including, without limitation, licenses or certificates of
authority from Applicable Insurance Regulatory Authorities), permits or
authorizations to transact insurance and reinsurance business or to act as an
insurance agent or broker (collectively, the “Licenses”). Each Material
Insurance Subsidiary is in compliance in all material respects with each License
held by it. No License (to the extent material) is the subject of a proceeding
for suspension or revocation or any similar proceedings, there is no sustainable
basis for such a suspension or revocation, and to the knowledge of the Borrower
no such suspension or revocation has been threatened by any Applicable Insurance
Regulatory Authority except in any such case where such proceedings would not
have a Material Adverse Effect.

Section 3.06. Borrower’s Subsidiaries; Investments. As of the Effective Date,
the Borrower has no Subsidiaries, other than those set forth on Schedule 3.06.
Schedule 3.06 accurately identifies the jurisdiction under the laws of which
each such Subsidiary is formed and whether such Subsidiary is or is not, as the
case may be, a Material Subsidiary as of the Effective Date. As of the Effective
Date, the Borrower has no Investments outstanding that are not in accordance
with the investment policy of the Borrower.

Section 3.07. Litigation. There is no action, suit, arbitration proceeding or
other proceeding, inquiry or investigation, at law or in equity, before or by
any arbitrator or Governmental Authority pending against the Borrower or any
Material Subsidiary or of which the Borrower or any Material Subsidiary has
otherwise received notice or which, to the knowledge of the Borrower, is
threatened against the Borrower or any Material Subsidiary (i) as to which, but
after giving effect to any applicable insurance claim reserve, there is a
reasonable possibility of an unfavorable decision, ruling or finding which would
reasonably be expected to result in a Material Adverse Effect or (ii) that
involves any of the Loan Documents or the Financing Transactions or the use of
the proceeds thereof.

 

- 39 -



--------------------------------------------------------------------------------

Section 3.08. Compliance with Laws and Agreements. The Borrower is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property (including (i) all Environmental Laws, (ii) ERISA,
(iii) applicable laws, regulations and orders dealing with intellectual
property, and (iv) the Fair Labor Standards Act and other applicable law dealing
with such matters) and all indentures, agreements and other instruments binding
on it or its property, except where failures to do so, in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. No Default
has occurred and is continuing.

Section 3.09. Investment Company Status. The Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

Section 3.10. Taxes. The Borrower and its Subsidiaries are members of an
affiliated group of corporations filing consolidated returns for Federal income
tax purposes, of which the Borrower is the “common parent” (within the meaning
of Section 1504 of the Code) of such group. The Borrower and its Material
Subsidiaries have filed all Federal income tax returns and all other material
tax returns that are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any of its Material Subsidiaries. The charges, accruals and reserves on the
books of the Borrower and its Material Subsidiaries in respect of taxes and
other governmental charges are, in the opinion of the Borrower, adequate. The
Borrower has not given or been requested to give a waiver of the statute of
limitations relating to the payment of any Federal, state, local and foreign
taxes or other impositions.

Section 3.11. Material Agreements and Liens.

(a)       Part A of Schedule 3.11 is a complete and correct list of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any Debt or
any extension of credit (or commitment for any extension of credit) to, or
Guarantee by, the Borrower or any of its Subsidiaries, outstanding on the date
hereof the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $10,000,000, and the aggregate principal or face amount
outstanding or that may become outstanding under each such arrangement is
correctly described in Part A of said Schedule 3.11.

(b)       Part B of Schedule 3.11 is a complete and correct list of each Lien
securing Debt of any Person outstanding on the date hereof the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$10,000,000 and covering any Property of the Borrower or any of its
Subsidiaries, and the aggregate Debt secured (or that may be secured) by each
such Lien and the Property covered by each such Lien is correctly described in
Part B of said Schedule 3.11.

Section 3.12. Environmental Matters. Each of the Borrower and its Subsidiaries
has obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry

 

- 40 -



--------------------------------------------------------------------------------

on its business as now being or as proposed to be conducted, except to the
extent failure to have any such permit, license or authorization would not
(either individually or in the aggregate) have a Material Adverse Effect. Each
of such permits, licenses and authorizations is in full force and effect and
each of the Borrower and its Subsidiaries is in compliance with the terms and
conditions thereof, and is also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder, except to the extent
failure to comply therewith would not (either individually or in the aggregate)
have a Material Adverse Effect.

Section 3.13. Capitalization. The authorized capital stock of the Borrower
consists, on the date hereof, of an aggregate of 60,000,000 shares consisting of
(a) 50,000,000 shares of common stock, $0.01 par value, of which (as of
September 30, 2012) 19,536,000 shares were duly and validly issued and
outstanding, each of which shares is fully paid and non-assessable, and
(b) 10,000,000 shares of preferred stock, no par value, of which (as of
September 30, 2012) no shares were issued and outstanding, each of which shares
is fully paid and non-assessable. As of the Effective Date, (i) except as set
forth in Part A of Schedule 3.13, there are no outstanding Equity Rights with
respect to the Borrower and (ii) except as set forth in Part B of Schedule 3.13,
there are no outstanding obligations of the Borrower or any of its Subsidiaries
to repurchase, redeem, or otherwise acquire any shares of capital stock of the
Borrower nor are there any outstanding obligations of the Borrower or any of its
Subsidiaries to make payments to any Person, such as “phantom stock” payments,
where the amount thereof is calculated with reference to the fair market value
or equity value of the Borrower or any of its Subsidiaries.

Section 3.14. No Reliance. The Borrower has made, independently and without
reliance upon the Administrative Agent or any Lender, and based on such
documents and information as it has deemed appropriate, its own decision to
enter into this Agreement and has made (and will continue to make),
independently and without reliance upon the Administrative Agent or any Lender,
and based on such documents and information as it has deemed appropriate (or
shall deem appropriate at the time), its own legal, credit and tax analysis of
the transactions contemplated hereby.

Section 3.15. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

Section 3.16. Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U).

 

- 41 -



--------------------------------------------------------------------------------

Section 3.17. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
All of the reports, financial statements, certificates and other written
information (other than projected financial information) that have been made
available by or on behalf of the Borrower to the Arranger, the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder, are complete and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made; provided that, with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based on assumptions believed to be
reasonable at the time.

Section 3.18. Solvency. Immediately after the Financing Transactions to occur on
the Effective Date are consummated and after giving effect to the application of
the proceeds of each Loan made on the Effective Date and after giving effect to
the application of the proceeds of each Loan made on any other date, (a) the
fair value of the assets of the Borrower, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the Borrower
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(c) the Borrower will not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and
proposed to be conducted after the Effective Date.

Section 3.19. Anti-Terrorism Requirements.

(a)       Neither any Borrower nor any Affiliate of any Borrower, is in
violation in any material respect of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(b)       Neither any Borrower, nor any Affiliate of any Borrower or their
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is any of the following (each a “Blocked
Person”):

(i)       a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224;

(ii)       a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224;

(iii)       a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv)       a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

 

- 42 -



--------------------------------------------------------------------------------

(v)       a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi)       a Person who is affiliated or associated with a Person listed above.

(c)       Neither the Borrower or, to the knowledge of the Borrower, any of its
agents acting or benefiting in any capacity in connection with the Loans or
other transactions hereunder, (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Letter of Credit Issuer to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a)       The Administrative Agent shall have received counterparts hereof
signed by the Borrower and each of the Lenders listed on the signature pages
hereof (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Administrative Agent in form satisfactory
to it of facsimile or other written confirmation from such party that it has
executed a counterpart hereof).

(b)       The Administrative Agent shall have received a favorable written
opinion addressed to the Administrative Agent and the Lenders and dated the
Effective Date of Thompson Hine LLP, counsel to the Borrower, which opinion
shall cover such matters relating to the Borrower, the Loan Documents and the
Financing Transactions, and otherwise shall be in such form and substance, as
the Administrative Agent shall request. The Borrower requests such counsel to
deliver such opinion.

(c)       The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Borrower for and validity of the Financing Transactions and
any other legal matters relating to the Borrower, the Loan Documents or the
Financing Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(d)       The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (b) and (c) of Section 4.02.

 

- 43 -



--------------------------------------------------------------------------------

(e)       Without limiting the generality of paragraph (d), above, the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that the representations and warranties of the Borrower in
Sections 3.04(b), 3.07 and 3.11(a) are true and correct in all material respects
as of the Effective Date.

(f)       That neither of the Arranger nor the Administrative Agent shall have
become aware of any information or other matter affecting the Borrower or the
Financing Transactions which was in existence prior to the date of this
Agreement and is inconsistent in a material and adverse manner with any such
information or other matter disclosed to them prior to the date of this
Agreement.

(g)       The Borrower shall have paid all fees and other amounts due and
payable to the Lender Parties on or before the Effective Date, including an
origination fee to each Lender as specified in Section 2.12(c) and, further
including, to the extent invoiced, all out-of-pocket expenses (including fees,
charges and disbursements of counsel) required to be reimbursed or paid by the
Borrower under the Loan Documents.

(h)       All consents, licenses and approvals required to be obtained from any
Governmental Authority or other Person in connection with the Financing
Transactions and the conduct of the businesses of the Borrower and its
Subsidiaries shall have been obtained and be in full force and effect, except
where failure to obtain such approval or consent would not have a Material
Adverse Effect.

(i)       Without limiting the generality of paragraph (d), above, the
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming the solvency of the Borrower and the representations and
warranties of the Borrower in Section 3.18 are true and correct in all material
respects as of the Effective Date.

(j)       The Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the certain Credit
Agreement dated December 19, 2007 among the Borrower, the lenders party thereto,
KeyBank National Association, as administrative agent thereunder, and U.S. Bank
National Association, as documentation agent thereunder, as thereafter amended
or supplemented, shall have been terminated and that all of the Debt and other
obligations of the Borrower thereunder and shall have been paid and satisfied in
full.

(k)      The Administrative Agent and the Lenders shall have received from the
Borrower such other certificates and other documents as the Administrative Agent
or any Lender may reasonably have requested, including but not limited to the
promissory note complying with Section 2.09(e) of any Lender requesting such
promissory note and the financial statements described in Section 3.04.

 

- 44 -



--------------------------------------------------------------------------------

Section 4.02. Conditions to Initial Utilization and Each Subsequent Utilization.
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(including the initial Borrowing) and the obligation of the Letter of Credit
Issuer to issue, amend, renew or extend any Letter of Credit is each subject to
receipt of the Borrower’s request therefor in accordance herewith and to the
satisfaction of the following conditions:

(a)       The Effective Date shall have occurred.

(b)       Immediately before and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

(c)       The representations and warranties of the Borrower set forth in the
Loan Documents shall be true and correct on and as of the date of such
Borrowing.

(d)       Immediately before and after such Borrowing is made, the Total
Outstanding Amount will not exceed the Total Commitment.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in clauses (b),
(c) and (d) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, and all Letters of Credit have expired or been cancelled, all LC
Disbursements have been reimbursed, and all other obligations hereunder have
been performed, the Borrower covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Borrower shall
furnish to the Administrative Agent and the Lenders:

(a)       as soon as available and in any event within 90 days after the end of
each Fiscal Year, its audited Consolidated balance sheet as of the end of such
Fiscal Year and the related statements of income and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without qualification or
exception and without any qualification or exception as to the scope of such
audit) as presenting fairly in all material respects the financial position,
results of operations and cash flows of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP;

(b)       as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, its Consolidated
balance sheet as of the end of such Fiscal Quarter and the related statements of
income and cash flows for such Fiscal Quarter and for the then elapsed portion
of such Fiscal Year, setting forth in each case in comparative form the

 

- 45 -



--------------------------------------------------------------------------------

figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Financial Officer as (i) reflecting all adjustments (which adjustments are
normal and recurring unless otherwise disclosed) necessary for a fair
presentation of the results for the period covered and (ii) having been prepared
in accordance with GAAP and the applicable rules of the SEC;

(c)       concurrently with each delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer (i) certifying as to
whether a Default has occurred and is continuing and, if a Default has occurred
and is continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.11 through
Section 6.13, inclusive, and (iii) certifying that all representations and
warranties of the Borrower under Article 3 are true and correct in all material
respects as of the date of such certificate;

(d)       concurrently with each delivery of financial statements under clause
(a) above, a certificate of a Financial Officer identifying any Subsidiary that
has been formed or acquired during the Fiscal Year covered by such financial
statements;

(e)       promptly upon the effectiveness of any material amendment or
modification of, or any waiver of the rights of the Borrower or any Material
Subsidiary under, the certificate of formation, limited liability company
agreement, certificate of incorporation, by-laws or other organizational
documents of the Borrower or any Material Subsidiary, and

(f)       promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower and its Material Subsidiaries, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

Section 5.02. Notice of Material Events. The Borrower shall furnish written
notice of each of the following to the Administrative Agent and each Lender
promptly, but no later than five Business Days after obtaining actual knowledge
thereof:

(a)       the occurrence of any Default;

(b)       the actual or threatened filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority or Applicable
Insurance Regulatory Authority against or affecting the Borrower or any Material
Subsidiary that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect or the filing of any other legal or arbitral
proceedings, and any material development in respect of such legal or other
proceedings, affecting the Borrower or any of its Subsidiaries, except
proceedings that, if adversely determined, would not (either individually or in
the aggregate) have a Material Adverse Effect;

(c)       the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

- 46 -



--------------------------------------------------------------------------------

(d)       the occurrence of any downgrade in the Best FSR of any Material
Insurance Subsidiary;

(e)       the incurrence or issuance of any Material Debt, or the effectiveness
of any amendment to the terms of any Material Debt, or the effectiveness of any
agreement governing any Debt in replacement or exchange thereof (in addition to
written notice to the Administrative Agent, the Borrower shall also provide, if
requested by the Administrative Agent, a copy of any agreement or amendment
related to any such Debt);

(f)       any actual or proposed change in any Applicable Insurance Code that
could reasonably be expected to have a Material Adverse Effect, promptly upon
the Borrower’s or any Material Insurance Subsidiary’s having actual knowledge of
such actual or proposed change;

(g)       a material change to the investment policy of the Borrower; and

(h)       any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Material Insurance Subsidiary Reporting. The Borrower shall
furnish to the Administrative Agent and each Lender copies of the following:

(a)       promptly after filing with the Applicable Insurance Regulatory
Authority and in any event within 60 days after the end of each of the first
three quarterly fiscal periods of each fiscal year of each Material Insurance
Subsidiary, its quarterly Statutory Statement (or in the case of Hudson, its
company prepared financial statements) for such quarterly fiscal period, in the
form required by, and accompanied by such certification as may be required by,
the Applicable Insurance Regulatory Authority (or in the case of Hudson, in
accordance with GAAP);

(b)       promptly after filing with the Applicable Insurance Regulatory
Authority and in any event within 90 days after the end of each fiscal year of
each Material Insurance Subsidiary, the annual Statutory Statement of such
Material Insurance Subsidiary (or in the case of Hudson, its company prepared
financial statements) for such year, in the form required by, and accompanied by
such certification as may be required by, the Applicable Insurance Regulatory
Authority (or in the case of Hudson, in accordance with GAAP), together with a
certificate of a valuation actuary affirming the adequacy of reserves taken by
such Material Insurance Subsidiary in respect of future policyholder benefits as
at the end of such fiscal year (except in the case of Hudson, as shown on its
financial statements);

 

- 47 -



--------------------------------------------------------------------------------

(c)      within 185 days after the end of each fiscal year of each Material
Insurance Subsidiary, the report of Ernst & Young LLP (or other independent
certified public accountants of recognized national standing) on the annual
Statutory Statements delivered pursuant to clause (ii), above;

(d)      promptly after any Material Insurance Subsidiary (other than Hudson)
receives the results of a triennial examination by the NAIC of the financial
condition and operations of such Insurance Subsidiary or any of its Material
Subsidiaries, a copy thereof; and

(e)      promptly following the delivery or receipt by the Borrower or any of
its Material Insurance Subsidiaries of any correspondence, notice or report to
or from any Applicable Insurance Regulatory Authority that relates, to any
material extent, to the financial viability of any of its Material Subsidiaries,
a copy thereof.

Section 5.04. Existence; Conduct of Business. Except as otherwise permitted
under Section 6.03, the Borrower shall, and shall cause each of its Material
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business, except to the extent that failure to do
so could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 5.05. Payment of Obligations. The Borrower shall, and shall cause each
of its Material Subsidiaries to, pay all of its Material Debt and other material
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Material Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest would
not reasonably be expected to result in a Material Adverse Effect.

Section 5.06. [Reserved].

Section 5.07. Insurance. The Borrower shall keep itself and all of its insurable
properties, and shall cause each Material Subsidiary to keep itself and all of
its insurable properties, insured at all times to such extent, by such insurers,
and against such hazards and liabilities as is customarily carried by prudent
businesses of like size and enterprise; and promptly upon the Administrative
Agent’s or a Lender’s written request upon and during the continuance of an
Event of Default, the Borrower shall furnish to the Administrative Agent and the
Lenders such information about any such insurance as the Administrative Agent or
a Lender may from time to time reasonably request; provided that, nothing in
this Section 5.07 shall be deemed to require any of the Borrower’s Material
Subsidiaries to enter into any reinsurance and provided, further, that the
Borrower and its Material Subsidiaries may self-insure against such hazards and
risks, and in such amounts as is customary for corporations of a similar size
and in similar lines of business.

 

- 48 -



--------------------------------------------------------------------------------

Section 5.08. NAIC Ratio. In the event that the NAIC or any Applicable Insurance
Regulatory Authority shall at any time promulgate any risk-based capital ratio
requirements or guidelines, the Borrower shall cause each Material Insurance
Subsidiary to comply with the minimum requirements or guidelines applicable to
it as established by the NAIC or such Applicable Insurance Regulatory Authority.

Section 5.09. Proper Records; Rights to Inspect and Appraise. The Borrower
shall, and shall cause each of its Material Subsidiaries to, keep proper books
of record and account in which complete and correct entries are made of all
transactions relating to its business and activities. The Borrower shall, and
shall cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers, directors and employees, all at such reasonable times and as often
as reasonably requested, but, other than in exigent circumstances, taking into
account periodic accounting and regulatory compliance demands on the Borrower
and its Subsidiaries.

Section 5.10. Compliance with Laws.

(a)      The Borrower shall, and shall cause each of its Material Subsidiaries
to, comply with all laws, rules, regulations and orders of any Governmental
Authority (including all Environmental Laws and ERISA and the respective rules
and regulations thereunder) applicable to it or its property, other than such
laws, rules or regulations (a) the validity or applicability of which the
Borrower or any such Material Subsidiary is contesting in good faith by
appropriate proceedings or (b) the failure to comply with which cannot
reasonably be expected to result in a Material Adverse Effect.

(b)      Without limiting the generality of the foregoing, the Borrower and its
Affiliates and agents shall not (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law. The Borrower
shall deliver to the Lenders any certification or other evidence reasonably
requested from time to time by any Lender in its reasonable discretion,
confirming the Borrower’s compliance with this Section 5.10.

Section 5.11. Use of Proceeds and Letters of Credit. The Loans and the Letters
of Credit will be used to finance the general corporate purposes of the Borrower
(including, without limitation, liquidity and working capital needs of the
Borrower and its Subsidiaries, capital expenditures, acquisitions, the repayment
of Debt (in each case to the extent permitted hereunder) and the payment of fees
and expenses in connection with the initial effectiveness of this Agreement). No
part of the proceeds of any Loan will be used, directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Federal
Reserve Board, including Regulations U and X.

 

- 49 -



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, and all Letters of Credit have expired or been cancelled, all LC
Disbursements have been reimbursed, and all other obligations hereunder have
been performed, the Borrower covenants and agrees with the Lenders that:

Section 6.01. Debt. The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create, incur, assume or permit to exist any Debt,
except:

(a)       Debt created under the Loan Documents;

(b)       Non-Recourse Real Estate Debt so long as no Default or Event of
Default shall exist immediately prior to or after giving effect to incurrence of
such Debt;

(c)       Debt of any Subsidiary of the Borrower or Affiliate of the Borrower to
the Borrower or to other Subsidiaries of the Borrower;

(d)       Debt of the Borrower and its Subsidiaries (including, without
limitation, Capital Lease Obligations) secured by Liens permitted under clause
(iii) or clause (iv) of Section 6.02 hereof;

(e)       Debt existing on the date hereof and listed in Schedule 6.01 (so long
as the principal amount thereof does not increase); and

(f)       Debt, in addition to all other Debt permitted under this Section 6.01,
in an aggregate principal amount at any time outstanding not to exceed
$100,000,000 so long as (i) no Default or Event of Default shall exist
immediately prior to or after giving effect to incurrence of such Debt, and
(ii) no such other Debt shall be subject to covenants more restrictive than the
covenants set forth in this Agreement.

Section 6.02. Liens. The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create or permit to exist any Lien on any property,
assets or revenues now owned or hereafter acquired by it, except:

(a)       Permitted Liens;

 

- 50 -



--------------------------------------------------------------------------------

(b)       any Lien on any property of the Borrower or any Material Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided that (A) such
Lien shall not apply to any other property of the Borrower or any Material
Subsidiary and (B) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c)       any Lien existing on any fixed or capital assets before the
acquisition thereof by the Borrower or any Material Subsidiary or existing on
any fixed or capital assets of any Person that first becomes a Material
Subsidiary after the date hereof before the time such Person becomes a Material
Subsidiary; provided that (A) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Material Subsidiary,
(B) such Lien will not apply to any other property or asset of the Borrower or
any Material Subsidiary, (C) such Lien will secure only those obligations which
it secures on the date of such acquisition or the date such Person first becomes
a Material Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof, and (D) the principal amount of Debt secured by any such Lien shall at
no time exceed the fair market value (as determined in good faith by a senior
financial officer of the Borrower) of such fixed or capital assets at the time
it was acquired (by purchase, construction or otherwise), and (E) the aggregate
principal amount of Debt secured by any and all such Liens permitted under this
clause (iii) shall not at any time exceed $10,000,000;

(d)       Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Material Subsidiary; provided that (A) such Liens and the
Debt secured thereby are incurred before or within 90 days after such
acquisition or the completion of such construction or improvement, (B) the Debt
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets, (C) such Liens will not apply to any other
property of the Borrower or any Material Subsidiary, and (D) the aggregate
principal amount of Debt secured by any and all such Liens permitted under this
clause (iv) shall not at any time exceed $10,000,000;

(e)       Liens to secure a Debt owing to the Borrower;

(f)       Liens to secure Non-Recourse Real Estate Debt permitted pursuant to
Section 6.01(b), provided each such Lien is and will remain confined to the
property or assets subject to any such Lien at the time of the creation of any
such Lien (and to fixed improvements thereafter) erected on such property or
assets; and

(g)       any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by a Lien permitted by any of clauses (c), (d),
(e) or (f) of this Section; provided that such Debt is not increased (except by
the amount of fees, expenses and premiums required to be paid in connection with
such refinancing, extension, renewal or refunding) and is not secured by any
additional assets.

 

- 51 -



--------------------------------------------------------------------------------

Section 6.03. Fundamental Changes.

(a)       The Borrower shall not, nor shall it permit any of its Material
Subsidiaries to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution).

(b)       The Borrower shall not, nor shall it permit any of its Material
Subsidiaries to, acquire any business or property from, or Equity Interests or
Equity Rights of, or be a party to any acquisition of, any Person except for
purchases of inventory and other property to be sold or used in the ordinary
course of business, Assumed Reinsurance in the ordinary course of business,
Investments permitted under Section 6.04, and capital expenditures in the
ordinary course of business.

(c)       the Borrower shall not, nor shall it permit any of its Material
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or a substantial part of its
business or property, whether now owned or hereafter acquired.

(d)       Neither the Borrower nor any of its Subsidiaries will engage in any
business if, after giving effect to such business, less than eighty percent
(80%) of the Borrower’s Consolidated revenues, determined in accordance with
GAAP, would be derived from the providing of insurance (including insurance
agency) and other financial services.

Notwithstanding the foregoing provisions of clauses (a), (b) and (c) of this
Section 6.03:

(i)       any Subsidiary of the Borrower may be merged or consolidated with or
into: (A) the Borrower if the Borrower shall be the continuing or surviving
corporation or (B) any other such Subsidiary of the Borrower; provided that if
any such transaction shall be between a Subsidiary of the Borrower and a
Wholly-Owned Subsidiary of the Borrower, the Wholly-Owned Subsidiary of the
Borrower shall be the continuing or surviving corporation;

(ii)       any Material Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its property (upon voluntary liquidation or
otherwise) to the Borrower or a Wholly-Owned Subsidiary of the Borrower; and

(iii)       the Borrower or any Material Subsidiary of the Borrower may become
party to any merger or consolidation with or acquire the business, property or
Equity Interests and Equity Rights of another Person of which the Borrower or
Material Subsidiary is the surviving entity of any such merger or consolidation
so long as (A) both immediately prior to and after giving effect to such merger,
consolidation or acquisition, no Default exists, (B) after giving pro forma
effect (pursuant to accounting procedures satisfactory to the Administrative
Agent) to such merger, consolidation or acquisition, the ratio of (1) the
Borrower’s Adjusted Consolidated Debt as of the Fiscal Quarter most recently
ended to (2) its Total Capitalization as of such Fiscal Quarter-end shall not be
greater than 0.35 to 1, and (C) in the case of an acquisition of Equity
Interests and Equity Rights, such Material Subsidiary acquires 100% of the
issued and outstanding Equity Interests and Equity Rights of such Person.

 

- 52 -



--------------------------------------------------------------------------------

Section 6.04. Investments, Loans, Advances, Guarantees. The Borrower shall not,
nor shall it permit any of its Material Subsidiaries to, make or permit to
remain outstanding any Investments except (i) Investments outstanding on the
date hereof, (ii) operating deposit accounts with banks, (iii) Investments by
the Borrower and its Material Subsidiaries in their respective Subsidiaries that
do not breach Section 6.01 or Section 6.03,(iv) as to each Insurance Subsidiary
or Hudson, Investments that would be permitted under the investment provisions
of its Applicable Insurance Code administered and enforced by its Applicable
Insurance Regulatory Authority and that do not breach Section 6.03, (v) as to
the Borrower, any Investment that, pursuant to clause (iv), above, would be
permitted to be made by any of its Insurance Subsidiaries, and (vi) any other
Investments made in accordance with the investment policy of the Borrower, so
long as no Default exists both before and immediately after giving effect to
such Investment.

Section 6.05. Asset Sales. The Borrower shall not, and shall not permit any of
its Material Subsidiaries to, sell, transfer, lease or otherwise dispose of any
property, including any Equity Interest owned by it, nor will any Material
Subsidiary issue any additional Equity Interest in such Subsidiary, except:

(a)      the Borrower and its Subsidiaries may dispose of assets in the ordinary
course of business that are no longer used or useful in such business or with
respect to any business that is discontinued;

(b)      the Borrower and its Subsidiaries may sell Investments permitted under
Section 6.04 in the ordinary course of business; and

(c)      Sale-Leaseback Transactions permitted pursuant to Section 6.07.

Section 6.06. [Reserved].

Section 6.07. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any of its Material Subsidiaries to, enter into any arrangement with
any Person (other than the Borrower or any of its Material Subsidiaries)
providing for the leasing to the Borrower or any of its Material Subsidiaries
for a period of more than five years of any property which has been or is to be
sold or transferred by the Borrower or such Material Subsidiary to such Person
or to any other Person (other than the Borrower or any of its Material
Subsidiaries), to which funds have been or are to be advanced by such Person on
the security of the property subject to such lease (a “Sale-Leaseback
Transaction”) if, after giving effect thereto, the Value (as defined below) of
all Sale/Leaseback Transactions at such time would exceed ten percent (10%) of
the Consolidated Net Worth of the Borrower at such time. For purposes of this
Section 6.07, “Value” shall mean, with respect to any Sale-Leaseback Transaction
as at any time, the amount equal to the greater of (a) the net proceeds of the
sale or transfer of the property subject to such Sale-Leaseback Transaction and
(b) the fair value, in the opinion of the board of directors of the Borrower of
such property at the time of entering into such Sale-Leaseback Transaction, in
either case divided first by the number of full

 

- 53 -



--------------------------------------------------------------------------------

years of the term of the lease and then multiplied by the number of full years
of such term remaining at the time of determination, without regard to any
renewal or extension options contained in such lease; provided that all
obligations under such sale-leaseback agreements shall constitute Debt for
purposes of calculating compliance with the covenants set forth in this Article
6.

Section 6.08. Restricted Payments. The Borrower shall not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so unless, both immediately
before and after giving effect to such Restricted Payment, no Default exists.

Section 6.09. Transactions with Affiliates. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction of any kind with any of its Affiliates (other than the Borrower or
any of its Subsidiaries) on a basis less favorable to the Borrower or any such
Subsidiary than if the transaction had been effected with a non-Affiliate other
than transactions involving less than $1,000,000 per year in the aggregate.
Notwithstanding the foregoing, any Affiliate who is an individual may serve as a
director, officer or employee of the Borrower or any of its Material
Subsidiaries and receive reasonable compensation for his or her services in such
capacity.

Section 6.10. Restrictive Agreements. The Borrower shall not and shall not
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on (a) the ability of the Borrower or any Material
Subsidiary to create or permit to exist any Lien on any of its property or
(b) the ability of any Material Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Material Subsidiary or to
Guarantee Debt of the Borrower or any other Material Subsidiary; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by law
or by any Loan Document, (ii) restrictions and conditions existing on the date
hereof and identified on Schedule 6.10 (but shall apply to any amendment or
modification expanding the scope of, or any extension or renewal of, any such
restriction or condition), (iii) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary of the Borrower or any such
Material Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary of the Borrower or any such Material
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of this Section shall not apply to restrictions or conditions imposed by any
agreement relating to secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property securing such Debt and
(v) clause (a) of this Section shall not apply to customary provisions in leases
and other contracts restricting the assignment thereof.

Section 6.11. Ratio of Debt to Capital. The Borrower shall not, as of the end of
any Fiscal Quarter, permit the ratio of (a) its Adjusted Consolidated Debt as of
such Fiscal Quarter-end to (b) its Total Capitalization as of such Fiscal
Quarter-end to be greater than 0.35 to 1.

 

- 54 -



--------------------------------------------------------------------------------

Section 6.12. [Reserved].

Section 6.13. Consolidated Net Worth. The Borrower shall not permit its
Consolidated Net Worth (a) as of the end of the Fiscal Quarter ending
December 31, 2012, to be less than an amount equal to the sum of (i) the Fiscal
Quarter Increase for the Fiscal Quarter then ending, plus (ii) $240,000,000 and
(b) as of the end of any Fiscal Quarter thereafter, to be less than an amount
equal to the sum of (i) the Fiscal Quarter Increase for the Fiscal Quarter then
ending, plus (ii) the Minimum Net Worth for the immediately preceding Fiscal
Quarter.

Section 6.14. Amendment of Material Documents. The Borrower shall not, and shall
not permit any of its Material Subsidiaries to, without the prior written
consent of the Required Lenders, amend, modify, supplement or waive any of its
rights under its certificate of formation, limited liability company agreement,
certificate of incorporation, by-laws or other organizational documents, in each
case in any manner that would reasonably be expected to have a Material Adverse
Effect.

Section 6.15. Lines of Business. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, engage in any line or lines of business activity if
doing so would cause less than 80% of the Borrower’s Consolidated gross revenues
to be derived from the business of owning and operating property and casualty
insurance companies as conducted on the date hereof and businesses related or
incidental thereto, which shall be deemed to include, without limitation,
property and casualty insurance agency businesses, property and casualty
reinsurance businesses, and property and casualty premium finance businesses.

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)      the Borrower shall fail to pay any principal of any Loan when the same
shall become due, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)      the Borrower shall fail to pay when due any interest on any Loan or any
fee or other amount (except an amount referred to in clause (a) above) payable
under any Loan Document, and such failure shall continue unremedied for a period
of five (5) Business Days;

(c)      any representation, warranty or certification made or deemed made by or
on behalf of the Borrower or any Material Subsidiary in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

- 55 -



--------------------------------------------------------------------------------

(d)      the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.0l(a), Section 5.0l(b), Section 5.0l (c), Section 5.0l
(d), Section 5.02, Section 5.03, Section 5.04, Section 5.08, Section 5.10 or
Section 5.11 or in Article 6;

(e)      the Borrower shall fail to observe or perform any provision of any Loan
Document (other than those failures covered by clauses (a), (b), (c) and (d) of
this Article 7) and such failure shall continue for 15 days after the earlier of
notice of such failure to the Borrower from the Administrative Agent or
knowledge of such failure by an officer of the Borrower;

(f)      the Borrower or any of its Material Subsidiaries shall fail to make a
payment or payments (whether of principal or interest and regardless of amount)
in respect of any Material Debt when the same shall become due, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise (after
giving effect to any required notice and cure period provided for in the
instrument or other agreement evidencing or governing such Material Debt);

(g)      any event or condition occurs that (i) results in any Material Debt
becoming due before its scheduled maturity or (ii) enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, before its scheduled maturity or (iii) results
in the termination of or enables one or more banks or financial institutions to
terminate commitments to provide in excess of $10,000,000 aggregate principal
amount of credit to the Borrower or its Material Subsidiaries; provided that, in
the case of any event described in clauses (ii) or (iii) that would permit
Material Debt to be accelerated or would permit termination of such commitments,
as applicable, only after the lapse of a cure period, so long as the Borrower
has notified the Administrative Agent immediately upon occurrence of such event,
such event shall give rise to an Event of Default hereunder upon expiration of
such cure period; and provided, further, that a mandatory prepayment of Material
Debt required to be made by reason of the sale or other disposition (including,
without limitation, condemnation or insured casualty) of assets securing such
Material Debt shall not be deemed to be an event or condition described in any
of clauses (i), (ii) and (iii) above;

(h)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Material Subsidiaries or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 30 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i)      the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any

 

- 56 -



--------------------------------------------------------------------------------

proceeding or petition described in clause (h) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any the Borrower or any of its Material Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)      the Borrower or any of its Material Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k)      one or more final judgments or orders for the payment of money in an
aggregate amount exceeding $10,000,000, after giving effect to any insurance
covering such judgment, shall be rendered against the Borrower or any of its
Material Subsidiaries and shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
asset of the Borrower or any of its Material Subsidiaries to enforce any such
judgment;

(l)      an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

(m)    a Change in Control occurs; or

(n)      any provision of any Loan Document after delivery thereof shall for any
reason cease to be valid and binding on or enforceable against the Borrower, or
the Borrower shall so state in writing;

then, and in every such event (except an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (A) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(B) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are waived by the Borrower and in the
case of any event with respect to the Borrower described in clause (h) or
(i) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are waived by the Borrower. In addition, immediately upon
the termination of Commitments or the acceleration of maturity of the Loans (or
both) pursuant to the immediately preceding sentence, the Borrower shall pay to
the Administrative Agent an amount in immediately available funds (which funds
shall be held as collateral pursuant to arrangements satisfactory to the
Administrative Agent) equal to the aggregate LC Exposure at such time.

 

- 57 -



--------------------------------------------------------------------------------

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01. Appointment and Authorization. Each Lender Party irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Section 8.02. Rights and Powers as a Lender. The Administrative Agent shall, in
its capacity as a Lender, have the same rights and powers as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent. The Administrative Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or Affiliate of the Borrower as if it were not
the Administrative Agent hereunder.

Section 8.03. Limited Duties and Responsibilities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents and applicable to the Administrative Agent. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required in writing to exercise by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, or be liable for any failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set

 

- 58 -



--------------------------------------------------------------------------------

forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.04. Authority to Rely on Certain Writings, Statements and Advice. The
Administrative Agent shall be entitled to rely on, and shall not incur any
liability for relying on, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Administrative Agent also may rely
on any statement made to it orally or by telephone and believed by it to be made
by the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05. Sub-Agents and Related Parties. The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
one or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through its Related Parties. The exculpatory provisions of the preceding
Sections of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent hereunder.

Section 8.06. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section, the
Administrative Agent may resign at any time by notifying the Lenders, the Letter
of Credit Issuer and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor Administrative Agent; provided that consultation with the Borrower
shall not be required if an Event of Default shall have occurred and be
continuing. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Letter
of Credit Issuer, appoint a successor Administrative Agent which shall be a bank
or financial institution. Upon acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor Administrative Agent.
After any retiring Administrative Agent’s resignation hereunder as such
Administrative Agent, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as an Administrative Agent hereunder.

 

- 59 -



--------------------------------------------------------------------------------

Section 8.07. Credit Decisions by Lenders. Each Lender acknowledges that it has,
independently and without reliance on the Administrative Agent or any other
Lender Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance on the Administrative Agent or any other Lender Party and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
on this Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Section 8.08. Agent’s Fees. The Borrower shall pay to the Administrative Agent
for its own account fees in the amounts and at the times previously agreed upon
by the Borrower and Administrative Agent.

Section 8.09. Syndication Agent, Documentation Agent, Arranger, Etc. The
Arranger, the Sole Book Runner and the Documentation Agent, in their respective
capacities as such, shall have no duties or responsibilities or incur any
liability under this Agreement or any of the Loan Documents.

Section 8.10. No Reliance on Administrative Agent’s Customer Identification
Program. Each of the Lenders and the Letter of Credit Issuer acknowledges and
agrees that neither such Lender nor the Letter of Credit Issuer, nor any of
their Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, the Letter of Credit Issuer’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
anti-terrorism law, including any programs involving any of the following items
relating to or in connection with any of the Borrower, its Affiliates or its
agents, this Agreement, the other Loan Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any record
keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

 

- 60 -



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a)      if to the Borrower, to it at 3250 Interstate Drive, Richfield, Ohio
44286, Attention of the Chief Financial Officer (Facsimile No. (330) 659-8904);

(b)      if to the Administrative Agent or the Letter of Credit Issuer, to Fifth
Third Bank, 38 Fountain Square Plaza, Cincinnati, Ohio 45263, Attention Judy
Huls, Facsimile No. (513) 358-6439; and

(c)      if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the Administrative Agent and the Borrower.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of receipt.

Section 9.02. Waivers; Amendments.

(a)      No failure or delay by any Lender Party in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender Parties under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, neither the making of a Loan nor the issuance, amendment, renewal or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party had notice or knowledge of such
Default at the time.

(b)      No Loan Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or, in the case of
any other Loan Document, by an agreement or agreements in writing entered into
by the parties thereto with the consent of the Required Lenders; provided that
no such agreement shall:

 

- 61 -



--------------------------------------------------------------------------------

(i)       increase the Commitment of any Lender or reinstate the terminated
Commitment of any Lender without, in each case, its written consent;

(ii)      reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fee payable hereunder, without the written consent of
each Lender Party affected thereby;

(iii)     postpone the maturity of any Loan, or the required date of any
mandatory payment of principal (including without limitation pursuant to
Section 2.10(b), or any date for the payment of any interest or fee payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender Party affected thereby;

(iv)     change the definition of “Percentage” or change Section 2.18(b) or
2.18(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender affected thereby;

(v)      change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender;

(vi)      increase the aggregate amount of the Commitments (without giving
effect to any increases permitted or theretofore made pursuant to Section 2.05)
under this Agreement to be in excess of $100,000,000, or amend Section 2.05 to
permit increases in the aggregate Commitments permitted thereunder to be in
excess of the $25,000,000 set forth therein on the date hereof, without the
written consent of the Administrative Agent and Lenders having aggregate
Exposures and unused Commitments representing more than two-thirds (2/3) of the
sum of all Exposures and unused Commitments at such time (it being understood
that an increase in the Commitment of any Lender is subject to clause
(i) above); or

(vii)      if after the Effective Date there shall exist any Guarantee of or
collateral security for all or any portion of the Borrower’s Debt and other
obligations under and pursuant to this Agreement and the other Loan Documents,
release the guarantor under such Guarantee or release all or a substantial
portion of such collateral security; and

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or nor the issuance, amendment,
renewal or extension of a Letter of Credit without its prior written consent;
and provided further that neither a reduction or termination of Commitments
pursuant to Section 2.08, nor an increase in Commitments pursuant to
Section 2.05, constitutes an amendment, waiver or modification for purposes of
this Section 9.02.

 

- 62 -



--------------------------------------------------------------------------------

(c)       The Administrative Agent may, but shall have no obligation to, from
time to time promulgate revised, replacement Schedules 2.01 (which, upon such
promulgation, absent manifest error, shall become Schedule 2.01 hereto) and may,
but shall have no obligation to, from time to time promulgate revisions or
supplements to other Loan Documents to reflect changes in the parties
constituting the Lenders and their respective Commitments pursuant to
Assignments and Section 2.05, in each instance without the necessity of the
agreement of the Borrower and the Required Lenders.

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a)       The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Arranger, the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
McDonald Hopkins LLC, special counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Letter of
Credit Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by any Lender Party, including the
fees, charges and disbursements of any counsel for any Lender Party, in
connection with the replacement of any Lender pursuant to Section 2.19(b), the
enforcement or protection of its rights in connection with the Loan Documents
(including its rights under this Section) or the Loans and the Letters of
Credit, including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Loans and the Letters
of Credit.

(b)       The Borrower shall indemnify each of the Lender Parties and their
respective Related Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Financing
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Letter of Credit Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that (i) such
indemnity shall not be available to any Indemnitee to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from such Indemnitee’s gross negligence or willful misconduct; (ii)
such indemnity shall not be available to

 

- 63 -



--------------------------------------------------------------------------------

any Indemnitee for losses, claims, damages, liabilities or related expenses
arising out of a proceeding in which such indemnitee and the Borrower are
adverse parties to the extent that the Borrower prevails on the merits, as
determined by a court of competent jurisdiction (it being understood that
nothing in this Agreement shall preclude a claim or suit by the Borrower against
any Indemnitee for such Indemnitee’s failure to perform any of its obligations
to the Borrower under the Loan Documents); (iii) the Borrower shall not, in
connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnitees
(which law firm shall be selected (x) by mutual agreement of the Administrative
Agent and the Borrower or (y) if no such agreement has been reached following
the Administrative Agent’s good faith consultation with the Borrower with
respect thereto, by the Administrative Agent in its sole discretion); (iv) each
Indemnitee shall give the Borrower (x) prompt notice of any such action brought
against such Indemnitee in connection with a claim for which it is entitled to
indemnity under this Section and (y) an opportunity to consult from time to time
with such indemnitee regarding defensive measures and potential settlement; and
(v) the Borrower shall not be obligated to pay the amount of any settlement
entered into without its written consent (which consent shall not be
unreasonably withheld).

(c)       To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Letter of Credit Issuer under
subsection (a) or (b) of this Section, each Lender severally agrees to pay to
the Administrative Agent or the Letter of Credit Issuer, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Letter of Credit Issuer in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based on its
share of the sum of the total Exposures and unused Commitments at the time.

(d)       To the extent permitted by applicable law, the Borrower shall not
assert, and it hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e)       All amounts due under this Section shall be payable within five
Business Days after written demand therefor.

Section 9.04. Successors and Assigns.

(a)       The provisions of this Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (except the parties
hereto, their respective

 

- 64 -



--------------------------------------------------------------------------------

successors and assigns permitted hereby and, to the extent expressly provided
herein, the Related Parties of the Lender Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)       Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Commitment it has at the time and any Loans at the time owing to it); provided
that:

(i)       except in the case of an assignment to a Lender or a Lender Affiliate,
each of the Borrower, the Administrative Agent and the Letter of Credit Issuer
must give their prior written consent to such assignment (which consents shall
not be unreasonably withheld);

(ii)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(iii)       unless each of the Borrower and the Administrative Agent otherwise
consent, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date on which the relevant
Assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000; provided that this clause (iii) shall not apply to an assignment to
a Lender or a Lender Affiliate or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans;

(iv)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; provided that only one such fee shall be due in respect of a
simultaneous assignment to more than one Lender Affiliate; and

(v)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire;

and provided further that any consent of the Borrower otherwise required under
this subsection shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to subsection
(d) of this Section, from and after the effective date specified in each
Assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.

 

- 65 -



--------------------------------------------------------------------------------

(c)      The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment
delivered to it and a register for the recordation of the names and addresses of
the Lenders, their respective Commitments and the principal amounts of the Loans
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive (absent manifest
error), and the parties hereto may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any party hereto at any reasonable time and from
time to time upon reasonable prior notice.

(d)      Upon its receipt of a duly completed Assignment executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), any
processing and recordation fee referred to in, and payable pursuant to,
subsection (b) of this Section and any written consent to such assignment
required by subsection (b) of this Section, the Administrative Agent shall
accept such Assignment and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this subsection.

(e)      Any Lender may, without the consent of the Borrower or any other Lender
Party, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (iv) of the first proviso to Section
9.02(b) that affects such Participant. Subject to subsection (f) of this
Section, each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.

(f)      A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

- 66 -



--------------------------------------------------------------------------------

(g)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05. USA Patriot Act. Each Lender, the Letter of Credit Issuer or
assignee or participant of a Lender or the Letter of Credit Issuer that is not
incorporated under the laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA Patriot Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
or the Letter of Credit Issuer is not a “shell” and certifying to other matters
as required by Section 313 of the USA Patriot Act and the applicable
regulations: (1) within ten (10) days after the Effective Date, and (2) as such
other times as are required under the USA Patriot Act.

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letter of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any principal of or accrued
interest on any Loan or any fee or other amount payable hereunder is outstanding
and unpaid or any Letter of Credit is outstanding or any Commitment has not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the Financing Transactions, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement (i) will become
effective when the Administrative Agent shall have signed this Agreement and
received counterparts hereof that, when taken together, bear the signatures of
each of the other

 

- 67 -



--------------------------------------------------------------------------------

parties hereto and (ii) thereafter will be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g., “pdf” or “tif”) will be effective as
delivery of a manually executed counterpart of this Agreement.

Section 9.08. Severability. If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

Section 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any
obligations of the Borrower now or hereafter existing hereunder and held by such
Lender, irrespective of whether or not such Lender shall have made any demand
hereunder and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a)      This Agreement shall be construed in accordance with and governed by
the law of the State of Ohio.

(b)      The Borrower irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the State of
Ohio sitting in Cuyahoga County and of the United States District Court of the
Northern District of Ohio, and any relevant appellate court, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each party hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such Ohio state court or, to the
extent permitted by law, in any such Federal court. Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in any Loan Document shall affect any right that
any Lender Party may otherwise have to bring any action or proceeding relating
to any Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

 

- 68 -



--------------------------------------------------------------------------------

(c)      The Borrower irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in subsection
(b) of this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of any
such suit, action or proceeding in any such court.

(d)      Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED. EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12. Headings. Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

Section 9.13. Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations of any
Governmental Authority or any stock exchange or similar self-regulated entity or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to any Loan Document or the enforcement of
any right thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or
prospective assignee of or Participant in any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information either (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to any Lender Party on a
nonconfidential basis from a source other than the Borrower.

 

- 69 -



--------------------------------------------------------------------------------

For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to any Lender Party on a nonconfidential basis
before disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential.

Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the transactions contemplated hereby, the parties hereto
and each of their employees, representatives or other agents may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that have been provided to them
relating to such tax treatment and tax structure.

Section 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lender holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate, and any such excess amount paid by the Borrower and received by any such
Lender shall be first applied to any unpaid principal balance owed by the
Borrower, and if the then remaining excess amount is greater than the previously
unpaid principal balance, any such Lender shall promptly refund such excess
amount to the Borrower and the provisions hereof shall be deemed amended to
provide for such permissible rate.

 

- 70 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NATIONAL INTERSTATE CORPORATION, as

the Borrower

By:

 

/s/ David W. Michelson

 

David W. Michelson

 

President and Chief Executive Officer

By:

 

/s/ Julie A. McGraw

 

Julie A. McGraw

 

Vice President and Chief Financial Officer

FIFTH THIRD BANK, as Administrative Agent, Letter of Credit Issuer, Lead
Arranger, Sole Book Runner and Lender

By:

 

/s/ Judith Ulrich

 

Judith Ulrich

 

Vice President

U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent and Lender

By:

 

/s/ Christine Gencer

 

Christine Gencer

 

Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

          Best FSR*   Pricing Level       Eurodollar Margin      

Base Rate    

Margin    

 

 

Commitment Fee

Rate

 

                           

A+ or any

higher Best

FSR

  Level I   0.750%   1.750%   0.075%

A

  Level II   0.875%   1.875%   0.100%

Less than A

  Level III   1.000%   2.000%   0.125%

The Eurodollar Margin, Base Rate Margin, and Commitment Fee Rate will be
determined by reference to the Best FSR assigned to the Borrower’s Material
Insurance Subsidiaries. In the event that the Borrower has more than one
Material Insurance Subsidiary and such Material Insurance Subsidiaries are rated
differently, the Best FSR assigned to the Material Insurance Subsidiary or
Material Insurance Subsidiaries that comprise the majority of the Borrower’s
consolidated net income will be used, and if no combination of Material
Insurance Subsidiaries comprise a majority of the Borrower’s consolidated net
income, a weighted average (based on their respective contributions to the
Borrower’s consolidated net income) Best FSR shall be used.

In the event that, on any day, Best shall not then have in effect a Best FSR,
the Pricing Level shall be Pricing Level III. The Pricing Levels shall be
re-determined on each day on which occurs an announcement of a change in the
Best FSR.

For purposes of this Schedule, “Pricing Level” means for any day, the Pricing
Level (I, II, or III) indicated on the table above that corresponds to the Best
FSR on such day. Pricing Levels are referred to in ascending order, that is,
Pricing Level I is the lowest Pricing Level and Pricing Level III is the highest
Pricing Level.

 

 

 

 

 

 

*  If another statistical rating agency is substituted for Best pursuant to the
definition of “Best”, the equivalent ratings category designations of such
substitute rating agency shall be substituted for the ratings category
designations of Best set forth in this table.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ACCEPTANCE

AGREEMENT dated as of                                 ,                     
among [NAME OF ASSIGNOR] (the “Assignor” and [NAME OF ASSIGNEE] (the
“Assignee”).

WHEREAS, this Assignment and Acceptance (the “Agreement”) relates to the Credit
Agreement dated as of November 19, 2012 among National Interstate Corporation
(the “Borrower”), the Assignor and the other Lenders party thereto, Fifth Third
Bank, as Administrative Agent (the “Administrative Agent”), Letter of Credit
Issuer, Lead Arranger and Sole Book Runner (as amended from time to time, the
“Credit Agreement”).

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower and participate in Letters of Credit in an
aggregate principal amount at any time outstanding not to exceed
$                    

WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $                     are outstanding at
the date hereof

WHEREAS, Letters of Credit in the aggregate undrawn amount of
$                     are outstanding at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $                     (the “Assigned
Amount”), and the Assignee proposes to accept such assignment and assume the
corresponding obligations of the Assignor under the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount and a corresponding portion of each of its outstanding Loans,
and the Assignee hereby accepts such assignment from the Assignor and assumes
all of the obligations of the Assignor under the Credit Agreement to the extent
of the Assigned Amount and the corresponding portion of each of its outstanding
Loans. Upon the execution and delivery hereof by the Assignor and the Assignee
[and by the Borrower, the Administrative Agent ]1 and the payment of the amounts
specified in Section 3 required to be paid on the date hereof (i) the Assignee
shall, as of the date hereof, succeed to the rights and be obligated to perform
the obligations of a Lender under the Credit Agreement with a Commitment in an
amount equal to the Assigned Amount and shall acquire the rights of the

 

1 Delete if consent is not required.

 

A-1



--------------------------------------------------------------------------------

Assignor with respect to a corresponding portion of each of its outstanding
Loans and (ii) the Commitment of the Assignor shall, as of the date hereof, be
reduced by the Assigned Amount, and the Assignor shall be released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee. The assignment provided for herein shall be without
recourse to the Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.2 Commitment fees
accrued before the date hereof are for the account of the Assignor and such fees
accruing on and after the date hereof with respect to the Assigned Amount are
for the account of the Assignee. Each of the Assignor and the Assignee agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and
promptly pay the same to such other party.

[SECTION 4. Consent of the Borrower, the Administrative Agent and the Letter of
Credit Issuer. This Agreement is conditioned upon the consent of the Borrower,
the Administrative Agent and the Letter of Credit Issuer pursuant to
Section 9.04(b) of the Credit Agreement. The execution of the Agreement by the
Borrower, the Administrative Agent and the Letter of Credit Issuer is evidence
of this consent.]3

SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower. or the
validity and enforceability of the Borrower’s obligations under the Credit
Agreement, any note issued thereunder or any Loan Document. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter its own independent appraisal of
the business, affairs and financial condition of the Borrower.

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

                                                         [NAME OF ASSIGNOR]

 

 

2 Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

3 Delete if consent is not required.

 

A-2



--------------------------------------------------------------------------------

By:

     

Name:

 

Title:

[NAME OF ASSIGNEE]

By:

     

Name:

 

Title:

The undersigned consent to the foregoing assignment.

 

[NATIONAL INTERSTATE CORPORATION

By:

     

Name:

 

Title:]4

[FIFTH THIRD BANK, as Administrative Agent and Letter of Credit Issuer

By:

     

Name:

 

Title:]5

 

 

 

 

 

4 Delete if Borrower’s consent is not required.

5 Delete (or modify as appropriate) if consent of Administrative Agent is not
required.

 

A-3



--------------------------------------------------------------------------------

Schedule 2.01

Commitment Schedule

 

Name of Lender

   Commitment

Fifth Third Bank

   $ 50,000,000

U.S. Bank National Association

   $50,000,000

Total

   $100,000,000   

 